Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 1 of 73 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JOHN POST, Derivatively on Behalf of             Case No.
ROCKWELL MEDICAL, INC.,

                       Plaintiff,                VERIFIED STOCKHOLDER
                                                 DERIVATIVE COMPLAINT FOR
       v.                                        VIOLATION OF SECURITIES LAW,
                                                 BREACH OF FIDUCIARY DUTY,
BENJAMIN WOLIN, ROBIN L.                         WASTE OF CORPORATE ASSETS,
SMITH, MARK H. RAVICH, JOHN G.                   AND UNJUST ENRICHMENT
COOPER, LISA N. COLLERAN,
ROBERT L. CHIOINI, THOMAS E.
KLEMA, PATRICK J. BAGLEY, and
RONALD D. BOYD,
                       Defendants,

     -and-

ROCKWELL MEDICAL, INC., a
Michigan Corporation,

            Nominal Defendant.                   DEMAND FOR JURY TRIAL
___________________________________


       Plaintiff, by his attorneys, submits this Verified Stockholder Derivative Complaint for

Violation of Securities Law, Breach of Fiduciary Duty, Waste of Corporate Assets, and Unjust

Enrichment. Plaintiff alleges the following on information and belief, except as to the allegations

specifically pertaining to plaintiff which are based on personal knowledge. This complaint is also

based on the investigation of plaintiff's counsel, which included, among other things, a review of

public filings with the U.S. Securities and Exchange Commission ("SEC") and a review of news

reports, press releases, and other publicly available sources.

                        NATURE AND SUMMARY OF THE ACTION

       1.      This is a stockholder derivative action brought by plaintiff on behalf of nominal

defendant Rockwell Medical, Inc. ("Rockwell" or the "Company") against certain of its officers

and directors for violation of securities law, breach of fiduciary duty, waste of corporate assets,



                                                -1-
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 2 of 73 PageID #: 2



and unjust enrichment. These wrongs resulted hundreds of millions dollars in damages to

Rockwell's reputation, goodwill, and standing in the business community. Moreover, these actions

have exposed Rockwell to hundreds of millions of dollars in potential liability for violations of

state and federal law.

       2.      Rockwell is a specialty pharmaceutical company that targets end-stage renal and

chronic kidney diseases. The Company's principal product is a proprietary drug known as

Triferic®. Triferic is an iron maintenance drug with therapeutic qualities that replaces the iron

lost by patients during hemodialysis—the most common type of dialysis treatment.

       3.      The Company's founder, defendant Robert L. Chioini ("Chioini"), has controlled

Rockwell for most of its history. Until his termination in 2018, defendant Chioini was Rockwell's

President and Chief Executive Officer ("CEO") and served as a director on the Company's Board

of Directors (the "Board"). Defendant Chioini designed Rockwell so that critical information was

often only known by him. By Chioini's design, the Board exercised minimal to no oversight, and

the Company had ineffective controls on disclosures. Defendant Chioini further cemented his

power by appointing officers and directors who would be loyal to him rather than the Company.

Defendant Chioini's loyal appointees included defendant Thomas E. Klema ("Klema"), Rockwell's

former Chief Financial Officer ("CFO"), as well as former directors defendants Patrick J. Bagley

("Bagley") and Ronald D. Boyd ("Boyd") (collectively, "Chioini & His Loyalists"). In short,

Chioini & His Loyalists breached their fiduciary duties and mismanaged Rockwell.

       4.      Beginning in early 2016, a stockholder group led by defendant Mark H. Ravich

("Ravich"), David S. Richmond ("Richmond"), and outside investment advisor Richmond

Brothers, Inc. ("Richmond Brothers"), fought to overtake Rockwell. These stockholders began to

request changes by sending defendant Chioini e-mails, which went largely unanswered.




                                              -2-
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 3 of 73 PageID #: 3



Eventually, this stockholder group initiated a proxy fight on or around February 2017, seeking to

have their nominees added to Rockwell's Board. Defendant Chioini responded by filing a lawsuit

on behalf of Rockwell on March 8, 2017, alleging that this stockholder group failed to make certain

required disclosures and misstated other filings with the SEC.

       5.      The litigation eventually concluded over a year later on March 7, 2018, when the

parties signed the second of two settlement agreements. As a consequence of the proxy fight and

these settlement agreements, defendants Ravich, Lisa N. Colleran ("Colleran"), John G. Cooper

("Cooper"), Robin L. Smith ("Smith"), and Benjamin Wolin ("Wolin") (collectively, the

"Dissident Directors") joined Rockwell's Board. Since then, Rockwell's Board has been plagued

by infighting between two groups, with Chioini & His Loyalists on one side, and the Dissident

Directors on the other.

       6.      Shortly after joining the Board, the Dissident Directors concluded that defendant

Chioini was unfit to serve as Rockwell's President and CEO. They scheduled defendant Chioini's

termination for the end of May during a regularly scheduled Board meeting. However, defendant

Chioini's termination was moved up by a week upon his presentation of a demand letter containing

allegations of breach of fiduciary duty by the Dissident Directors. Defendant Chioini called for a

special meeting to discuss the demand letter on May 22, 2018. Instead of discussing the letter, the

Dissident Directors used the opportunity to terminate defendant Chioini in contravention of the

Company's Bylaws. Rockwell announced his termination in a press release on that day.

       7.      Defendant Chioini, however, refused to accept his termination and loss of control

over Rockwell. Instead of leaving Rockwell's facility following his termination, defendant Chioini

locked himself in his office with defendant Klema. Defendant Chioini then proceeded to create

chaos by issuing a press release and filing a Current Report on Form 8-K with the SEC that publicly




                                               -3-
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 4 of 73 PageID #: 4



disputed his termination. As a result of these conflicting press releases, the Nasdaq Stock Market

("NASDAQ") took the unusual measure of halting all trading of Rockwell's stock for two full days.

Defendant Wolin ordered defendant Klema to shut down defendant Chioini's computer. Defendant

Klema refused, and consequently was terminated on May 24, 2018.

       8.      Then, on June 13, 2018, defendants Chioini and Klema filed a lawsuit against

Rockwell and the Dissident Directors for violations of federal whistleblower laws (the

"Whistleblower Complaint"). The Whistleblower Complaint contains serious allegations that the

Dissident Directors violated their fiduciary duties to the Company.            In particular, the

Whistleblower Complaint reveals that one of the Dissident Directors, defendant Smith, instructed

an outside consultant with whom she had an undisclosed prior relationship to manipulate his report

on executive compensation.

       9.      On April 30, 2018, the Director Defendants (as defined herein) issued a materially

misleading Proxy Statement (the "2018 Proxy") urging stockholders to vote to approve the 2018

Long Term Incentive Plan (the "2018 LTIP"). The 2018 LTIP would replace the Company's

previous equity incentive plan, which expired on April 11, 2017. The 2018 Proxy represented that

the 2018 LTIP was guided by neutral consultants and free from the Board's biases. In truth, the

report forming the basis of the 2018 LTIP was manipulated by a conflicted consultant under

defendant Smith's instruction so that director compensation and equity incentives were more

favorable. Stockholders voted to approve the 2018 LTIP, which resulted in overcompensating

directors at the Company's expense.

       10.     On July 2, 2018, Rockwell filed counterclaims (the "Counterclaims") against

defendants Chioini and Klema, and brought in defendants Bagley and Boyd as third-party




                                              -4-
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 5 of 73 PageID #: 5



defendants. Like the Whistleblower Complaint, the Counterclaims also contain serious allegations

that these Board members violated their fiduciary duties to Rockwell.

       11.     On August 7, 2018, the parties entered into a settlement agreement (the

"Whistleblower Settlement Agreement"). As part of the terms of the Whistleblower Settlement

Agreement, the parties agreed to mutually release one another from all claims, including various

breach of fiduciary duty claims. As a result, the costs of their wrongdoing fell upon Rockwell,

which had to pay for various settlement and attorney fees.

       12.     In addition to the above, Rockwell has been further harmed by the Individual

Defendants (as defined herein) making a series of improper statements from November 8, 2017 to

June 26, 2018. These improper statements concerned the effectiveness of the Company's internal

controls and whether the Company's principal product, Triferic, would obtain a critical approval.

       13.     Rockwell's financial health was, and still is, dependent on the success and

widespread industry adoption of Triferic. The Centers for Medicare & Medicaid Services ("CMS")

is the largest payer of healthcare in the United States. Ordinarily, the CMS reimburses dialysis

providers for all goods and services used during a standard treatment as part of a bundled payment.

Thus, providers lack an incentive to try newer, more expensive drugs such as Triferic. To

counteract this disadvantage, the CMS may approve certain promising drugs for separate

reimbursement. Because Triferic is a newer and more expensive drug, its marketability is

effectively contingent on acquiring separate reimbursement status. From November 8, 2017 to

June 26, 2018, the Individual Defendants repeatedly assured the public that Triferic would soon

be granted separate reimbursement status. Additionally, the Individual Defendants recklessly built

up inventory of Triferic in a bet on separate reimbursement approval, despite Triferic's relatively

short shelf life. Unfortunately, the CMS denied Triferic for separate reimbursement, and now the




                                               -5-
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 6 of 73 PageID #: 6



Company may have to write off much of its inventory due to the drug's expiration.

       14.     The Company's fiduciaries knew the CMS rejected Triferic's separate

reimbursement application by no later than March 27, 2018, when the CMS sent an e-mail to

Rockwell's representative informing Triferic's denial.        Rockwell's management, including

defendants Chioini and Klema, were immediately made aware of this e-mail. However, defendant

Chioini failed to share this critical development with the public. In fact, the Dissident Directors

claim that due to defendant Chioini's systematic concealment of Company information, they were

not aware of the e-mail until May 21, 2018. Yet, even after they admittedly learned of the rejection,

these Board members failed to file a Current Report on Form 8-K with the SEC disclosing this

information.

       15.     It was only after the resignation of Rockwell's public auditor, Plante & Moran,

PLLC ("Plante & Moran"), that the public learned the truth. On June 27, 2018, the Company

attached Plante & Moran's resignation letter to the announcement, which stated that it had been

made aware of the CMS e-mail, and that its contents were inconsistent with the representations

Rockwell made to Plante & Moran. The letter further explained that as a result, Rockwell's

Quarterly Report on Form 10-Q for the period ended March 31, 2018 was problematic for various

reasons. In particular, Plante & Moran pointed out that Rockwell's estimated reserve figures failed

to account for the CMS's denial, and therefore were understated. Additionally, the failure to

consider this information in calculating the reserve figures indicated that Rockwell did not consider

all known facts, and therefore it had a material weakness in its controls over financial reporting.

       16.     In the wake of this disclosure, Rockwell's stock plunged more than 33%, or $2.24

per share on June 27, 2018, to close at $4.52 per share compared to the close of $6.76 per share on

March 14, 2018, erasing more than $115 million in market capitalization in less than four months.




                                                -6-
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 7 of 73 PageID #: 7



        17.     In addition, a consolidated class action complaint has been filed in the U.S. District

Court for the Eastern District of New York against the Company and certain Individual Defendants

for violations of the federal securities laws in connection with certain false statements concerning

Triferic, estimated reserve figures, and the effectiveness of the Company's internal controls (the

"Securities Class Action"). The Securities Class Action is still pending after Judge Allyne R. Ross

told defendants that any motion to dismiss would be a waste of time. On February 18, 2019,

defendants filed their answer to the complaint.

        18.     On January 22, 2019, plaintiff's counsel sent a stockholder litigation demand letter

(the "Demand") to investigate, address, remedy, and commence proceedings against certain of the

Company's current and former officers and directors for mismanagement, breaches of fiduciary

duties, and violations of securities laws. The Board received the Demand on January 29, 2019.

Ninety days have passed without any response.

                                  JURISDICTION AND VENUE

        19.     Pursuant to 28 U.S.C. §1331 and section 27 of the Securities Exchange Act of 1934

(the "Exchange Act"), this Court has jurisdiction over the claims asserted herein for violations of

section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder. This Court has

supplemental jurisdiction over the remaining claims under 28 U.S.C. §1367.

        20.     This Court has jurisdiction over each defendant named herein because each

defendant conducts business in this District, or is an individual with sufficient minimum contacts

with this District to render the exercise of jurisdiction by the District courts permissible under

traditional notions of fair play and substantial justice.




                                                  -7-
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 8 of 73 PageID #: 8



       21.     Venue is proper in this Judicial District pursuant to section 27 of the Exchange Act

and 28 U.S.C. §1391. The Company conducts business, and a significant portion of defendants'

actions and the damages resulting therefrom occurred, within this District.

       22.     In connection with their acts and conducts detailed herein, defendants used the

means and instrumentalities of interstate commerce, including but not limited to, the United States

mail, interstate telephonic communications and the facilities of the national securities exchange.

                                         THE PARTIES

Plaintiff

       23.     Plaintiff John Post was a stockholder of Rockwell at the time of the wrongdoing

complained of, has continuously been a stockholder since that time, and is a current Rockwell

stockholder.

Nominal Defendant

       24.     Nominal defendant Rockwell is a Michigan corporation with principal executive

offices located at 30142 Wixom Road, Wixom, Michigan. Rockwell is a specialty pharmaceutical

company that develops products for the treatment of iron deficiency, secondary

hyperparathyroidism, and hemodialysis for use by patients suffering from end-stage renal disease

and chronic kidney disease. The Company also manufactures hemodialysis concentrates and

dialysates for dialysis providers and distributors. As of December 31, 2018, Rockwell had

approximately 269 employees.

Defendants

       25.     Defendant Wolin is Rockwell's Chairman of the Board and a director and has been

since March 2018. Defendant Wolin was a member of Rockwell's Audit Committee from at least

April 2018 to August 2018.       In addition, Defendant Wolin was a member of Rockwell's




                                               -8-
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 9 of 73 PageID #: 9



Compensation Committee from at least March 2018 to at least August 2018. Defendant Wolin

knowingly or recklessly caused or allowed Rockwell to make improper statements in its press

releases, public filings, and 2018 Proxy concerning: (i) Triferic's separate reimbursement potential;

(ii) the Company's estimated reserve figures; (iii) the effectiveness of the Company's internal

controls; (iv) certifications pursuant to the Sarbanes-Oxley Act of 2002 ("SOX"); and

(v) the Company's 2018 LTIP. Defendant Wolin was named as a defendant in the Whistleblower

Complaint, which revealed that he breached his fiduciary duties to the Company.

       26.     Defendant Smith is a Rockwell director and has been since June 2016. Defendant

Smith is a member of Rockwell's Governance and Nominating Committee and has been since

March 2018. Defendant Smith was a member of Rockwell's Audit Committee from at least April

2018 to August 2018. In addition, defendant Smith was a member of Rockwell's Compensation

Committee from at least June 2016 to March 12, 2018. Defendant Smith knowingly or recklessly

caused or allowed Rockwell to make improper statements in its press releases, public filings, and

2018 Proxy concerning: (i) Triferic's separate reimbursement potential; (ii) the Company's

estimated reserve figures; (iii) the effectiveness of the Company's internal controls; (iv)

certifications pursuant to SOX; and (v) the Company's 2018 LTIP. Defendant Smith was named

as a defendant in the Whistleblower Complaint, which revealed that she breached her fiduciary

duties to the Company. Rockwell paid defendant Smith the following compensation as a director:

                   Fiscal      Fees Earned or        Restricted
                    Year        Paid in Cash       Stock Awards          Total
                   2017           $94,140             $55,860          $150,000

         27. Defendant Ravich is a Rockwell director and has been since June 2017. Defendant

Ravich is a member of Rockwell's Governance and Nominating Committee and has been since

March 2018. Defendant Ravich was a member of Rockwell's Audit Committee in at least March

2018 and at least August 2018. In addition, defendant Ravich was a member of Rockwell's


                                                -9-
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 10 of 73 PageID #: 10



 Compensation Committee from at least March 2018 to August 2018. Defendant Ravich knowingly

 or recklessly caused or allowed Rockwell to make improper statements in its press releases, public

 filings, and 2018 Proxy concerning: (i) Triferic's separate reimbursement potential; (ii) the

 Company's estimated reserve figures; (iii) the effectiveness of the Company's internal controls;

 (iv) certifications pursuant to SOX; and (v) the Company's 2018 LTIP. Defendant Ravich was

 named as a defendant in the Whistleblower Complaint, which revealed that he breached his

 fiduciary duties to the Company. Rockwell paid defendant Ravich the following compensation as

 a director:

                                        Fees Earned or Paid
                          Fiscal Year         in Cash            Total
                             2017             $87,500           $87,500

         28.    Defendant Cooper is a Rockwell director and has been since September 2017.

 Defendant Cooper is a member of Rockwell's Governance and Nominating Committee and has

 been since March 2018. Defendant Cooper was Chairman of Rockwell's Audit Committee from

 September 2017 to at least June 2018. Defendant Cooper knowingly or recklessly caused or

 allowed Rockwell to make improper statements in its press releases, public filings, and 2018 Proxy

 concerning: (i) Triferic's separate reimbursement potential; (ii) the Company's estimated reserve

 figures; (iii) the effectiveness of the Company's internal controls; (iv) certifications pursuant to

 SOX; and (v) the Company's 2018 LTIP. Defendant Cooper was named as a defendant in the

 Whistleblower Complaint, which revealed that he breached his fiduciary duties to the Company.

 Rockwell paid defendant Cooper the following compensation as a director:

                                                     Stock
                              Fees Earned or Paid Appreciation
                  Fiscal Year       in Cash      Rights Awards           Total
                     2017           $20,000         $90,000            $110,000




                                                 - 10 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 11 of 73 PageID #: 11



        29.     Defendant Colleran is a Rockwell director and has been since March 2018.

 Defendant Colleran is a member of Rockwell's Governance and Nominating Committee and has

 been since March 2018.       Defendant Colleran was a member of Rockwell's Compensation

 Committee from at least March 2018 to at least August 2018. Defendant Colleran knowingly or

 recklessly caused or allowed Rockwell to make improper statements in its press releases, public

 filings, and 2018 Proxy concerning: (i) Triferic's separate reimbursement potential; (ii) the

 Company's estimated reserve figures; (iii) the effectiveness of the Company's internal controls;

 (iv) certifications pursuant to SOX; and (v) the Company's 2018 LTIP. Defendant Colleran was

 named as a defendant in the Whistleblower Complaint, which revealed that she breached her

 fiduciary duties to the Company.

        30.     Defendant Chioini founded Rockwell in October 1996 and was the Company's

 President and CEO from February 1997 to May 2018; Chairman of the Board from March 2000

 to March 2018; and a director from October 1996 to August 2018. Defendant Chioini founded

 Rockwell's predecessor company in January 1995 and was the predecessor company's President

 from January 1995 to February 1997. Defendant Chioini is named as a defendant in the Securities

 Class Action complaint that alleges he violated sections 10(b) and 20(a) of the Exchange Act.

 Defendant Chioini knowingly, recklessly, or with gross negligence made improper statements in

 Rockwell's     press     releases,      public    filings,   and    2018     Proxy     concerning:

 (i) Triferic's separate reimbursement potential; (ii) the Company's estimated reserve figures; (iii)

 the effectiveness of the Company's internal controls; (iv) certifications pursuant to SOX; and (v)

 the Company's 2018 LTIP.             Rockwell named defendant Chioini as a defendant to its

 Counterclaims, which alleged that he violated his fiduciary duties to the Company. Defendant

 Chioini caused the Company to release him from any and all claims through the date of the




                                                  - 11 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 12 of 73 PageID #: 12



 Whistleblower Settlement Agreement on August 7, 2018. Rockwell paid defendant Chioini the

 following compensation as an executive:

                                             Stock          All Other
                   Year       Salary        Awards        Compensation        Total
                   2017      $898,439      $1,396,500        $7,200        $2,302,139

        31.     Defendant Klema was Rockwell's CFO, Treasurer, Secretary, and Vice President

 from January 1999 to May 2018. Defendant Klema is named as a defendant in the Securities Class

 Action complaint that alleges he violated sections 10(b) and 20(a) of the Exchange Act. Defendant

 Klema knowingly, recklessly, or with gross negligence made improper statements in Rockwell's

 press releases and public filings concerning: (i) Triferic's separate reimbursement potential; (ii) the

 Company's estimated reserve figures; (iii) the effectiveness of the Company's internal controls;

 and (iv) certifications pursuant to SOX. Rockwell named defendant Klema as a defendant to its

 Counterclaims, which alleged that he violated his fiduciary duties to the Company. Defendant

 Klema caused the Company to release him from any and all claims through the date of the

 Whistleblower Settlement Agreement on August 7, 2018. Rockwell paid defendant Klema the

 following compensation as an executive:

                     Year      Salary        Bonus        Stock Awards      Total
                     2017     $442,007       $88,401        $391,020      $921,428

        32.     Defendant Bagley was Rockwell's Lead Independent Director from at least March

 2017 to March 2018, and a director from July 2005 to June 2018. Defendant Bagley was a member

 of Rockwell's Audit Committee from at least April 2017 to March 2018. Defendant Bagley was

 also a member of Rockwell's Compensation Committee from at least April 2014 to March 12,

 2018. Defendant Bagley knowingly or recklessly caused or allowed Rockwell to make improper

 statements in its press releases, public filings, and 2018 Proxy concerning: (i) Triferic's separate

 reimbursement potential; (ii) the Company's estimated reserve figures; (iii) the effectiveness of the



                                                 - 12 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 13 of 73 PageID #: 13



 Company's internal controls; (iv) certifications pursuant to SOX; and (v) the Company's 2018

 LTIP. Rockwell named defendant Bagley as a defendant to its Counterclaims, which alleged that

 he violated his fiduciary duties to the Company. Defendant Bagley caused the Company to release

 him from any and all claims through the date of the Whistleblower Settlement Agreement on

 August 7, 2018. Rockwell paid defendant Bagley the following compensation as a director:

                    Fiscal      Fees Earned or         Restricted
                     Year        Paid in Cash        Stock Awards        Total
                    2017           $94,140              $55,860        $150,000

        33.     Defendant Boyd was a Rockwell director from March 2000 to August 2018.

 Defendant Boyd was a member of Rockwell's Audit Committee from at least April 2017 to July

 2018. Defendant Boyd was also a member of Rockwell's Compensation Committee from at least

 April 2014 to March, 12 2018. Defendant Boyd knowingly or recklessly caused or allowed

 Rockwell to make improper statements in its press releases, public filings, and 2018 Proxy

 concerning: (i) Triferic's separate reimbursement potential; (ii) the Company's estimated reserve

 figures; (iii) the effectiveness of the Company's internal controls; (iv) certifications pursuant to

 SOX; and (v) the Company's 2018 LTIP. Rockwell named defendant Boyd as a defendant to its

 Counterclaims, which alleged that he violated his fiduciary duties to the Company. Defendant

 Boyd caused the Company to release him from any and all claims through the date of the

 Whistleblower Settlement Agreement on August 7, 2018. Rockwell paid defendant Boyd the

 following compensation as a director:

                    Fiscal      Fees Earned or         Restricted
                     Year        Paid in Cash        Stock Awards        Total
                    2017           $94,140              $55,860        $150,000

        34.     The defendants identified in ¶¶30-31 are herein referred to as the "Officer

 Defendants." The defendants identified in ¶¶25-30, 32-33 are herein referred to as the "Director

 Defendants." The defendants identified in ¶¶25-28, 32-33 are referred to herein as the "Audit


                                                 - 13 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 14 of 73 PageID #: 14



 Committee Defendants." The defendants identified in ¶¶25-27, 29, 32-33 are referred to herein as

 the "Compensation Committee Defendants." The defendants identified in ¶¶26-29 are referred to

 herein as the "Governance and Nominating Committee Defendants." Collectively, the defendants

 identified in ¶¶25-33 are referred to herein as the "Individual Defendants."

                         DUTIES OF THE INDIVIDUAL DEFENDANTS

 Fiduciary Duties

         35.     By reason of their positions as officers and directors of the Company, each of the

 Individual Defendants owed and owe Rockwell and its stockholders fiduciary obligations of trust,

 loyalty, good faith, and due care, and were and are required to use their utmost ability to control

 and manage Rockwell in a fair, just, honest, and equitable manner. The Individual Defendants

 were and are required to act in furtherance of the best interests of Rockwell and not in furtherance

 of their personal interest or benefit.

         36.     To discharge their duties, the officers and directors of Rockwell were required to

 exercise reasonable and prudent supervision over the management, policies, practices, and controls

 of the financial affairs of the Company. By virtue of such duties, the officers and directors of

 Rockwell were required to, among other things:

                 (a)     ensure that the Company was operated in a diligent, honest, and prudent

 manner in compliance with the Company's Bylaws and all applicable laws, rules, and regulations;

                 (b)     conduct the affairs of the Company in an efficient, business-like manner in

 compliance with all applicable laws, rules, and regulations so as to make it possible to provide the

 highest quality performance of its business, to avoid wasting the Company's assets, and to

 maximize the value of the Company's stock;




                                                - 14 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 15 of 73 PageID #: 15



                 (c)     remain informed as to how Rockwell conducted its operations, and, upon

 receipt of notice or information of imprudent or unsound conditions or practices, make reasonable

 inquiry in connection therewith, and take steps to correct such conditions or practices and make

 such disclosures as necessary to comply with applicable laws;

                 (d)     establish and maintain systematic and accurate records and reports of the

 business and internal affairs of Rockwell, and procedures for the reporting of the business and

 internal affairs to the Board and to periodically investigate, or cause independent investigation to

 be made of, said reports and records;

                 (e)     maintain and implement an adequate and functional system of internal legal,

 financial, and management controls, such that Rockwell would comply with all applicable laws,

 and Rockwell's financial statements and regulatory filings filed with the SEC and disseminated to

 the public and the Company's stockholders would be accurate; and

                 (f)     truthfully and accurately guide investors and analysts as to the business

 operations of the Company at any given time.

 Additional Duties of the Audit Committee Defendants

         37.     Under Rockwell's Audit Committee Charter, the Audit Committee Defendants,

 defendants Wolin, Smith, Ravich, Cooper, Bagley, and Boyd, owed specific additional duties to

 Rockwell. According to the Audit Committee Charter, among other things, the Audit Committee

 is responsible for assisting the Board in fulfilling its oversight responsibilities with respect to "(i)

 the annual financial information to be provided to shareholders and the [SEC]; (ii) the system of

 internal controls that management has established; (iii) the external audit process; and (iv) the

 determination of the independent auditor's qualifications and independence." Additionally, the

 Audit Committee Charter provides that the Committee "should have a clear understanding with




                                                  - 15 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 16 of 73 PageID #: 16



 the independent accountants that they must maintain an open and transparent relationship with the

 Committee, and that the ultimate accountability of the independent accountants is to the Board and

 the Committee. Additionally, the Audit Committee is required to make regular reports to the Board

 concerning its activities. In fulfilling its oversight responsibilities, the Audit Committee is required

 to:

         6.2     In consultation with the independent auditors and management, monitor the
                 adequacy of the Company's internal controls.

         6.3     Be responsible for the appointment, compensation, oversight and retention
                 of the registered public accounting firm engaged (including resolution of
                 disagreements between management and the auditor regarding financial
                 reporting) for the purpose of preparing or issuing an audit report or
                 performing other audit, review or attest services of the Company. Each such
                 registered public accounting firm will report directly to the Committee.

         6.4     Review with the independent auditors their audit procedures, including the
                 scope, staffing, locations, reliance upon management, fees and timing of the
                 audit, and the results of the annual audit examination and any accompanying
                 management letters, and any reports of the independent auditors with
                 respect to interim periods.

         6.5     Ensure the receipt of, and review, the written statement from the
                 independent auditors of the Company concerning any relationships between
                 the auditors and the Company or any other relationships that may adversely
                 affect the independence of the auditors as required under Independent
                 Standards Board Standard No. 1, and regularly assessing the independence
                 of the auditors by actively engaging in a dialogue with the independent
                 auditors with respect to any disclosed relationships or services that may
                 impact the objectivity or independence of the auditors and for taking, or
                 recommending that the full Board take, appropriate action to oversee the
                 independence of the auditors.

         6.6     Review with independent auditors and management the quarterly financial
                 information to be included in the Company's Form 10-QSB reports.

         6.7     At the completion of the annual audit, review with management and the
                 independent accountants the following:

                 (A)     Other communications as required to be communicated by the
                         independent accountants by Statement of Auditing Standards (SAS)
                         61, as it may be modified or amended. These discussions should



                                                  - 16 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 17 of 73 PageID #: 17



                     include the independent auditors' judgments about the quality of the
                     Company's accounting principles, applications and practices as
                     applied in its financial reporting, including such matters as the
                     consistency of application of the Company's accounting policies, the
                     clarity, consistency and completeness of the Company's accounting
                     information contained in the financial statements and related
                     disclosures, and items that have a significant impact on the
                     representational faithfulness, verifiability, neutrality and
                     consistency of the accounting information included in the financial
                     statements.

              (B)    If deemed appropriate after such review and discussion, approve and
                     recommend to the Board that the financial statements be included in
                     the Company's annual report on Form 10-KSB.

       6.8    Report annually to the shareholders, describing the Committee's
              composition, responsibilities and how they were discharged and any other
              information required by applicable rules and regulations, including
              approval of non-audit services.

       6.9    Establish policies and procedures for the review and approval by the
              Committee of all auditing services and permissible non-audit services
              (including the fees and terms thereof) to be performed by the independent
              auditors.

       6.10   Review significant accounting and reporting issues, including recent
              professional and regulatory pronouncements, and understand the impact on
              the Company's financial statements.

       6.11   Review any material pending legal proceedings involving the Company and
              other contingent liabilities.

       6.12   Oversee compliance with Company's Code of Business Conduct and Ethics,
              including review of system for confidential, anonymous submission by
              employees of concerns regarding questionable accounting or auditing
              matters and review of procedures for the receipt, retention and treatment of
              complaints received by the Company regarding accounting, internal
              accounting controls or auditing matters.

       6.13   Review and approve on an ongoing basis all related party transactions
              required to be disclosed pursuant to Item 404 of SEC Regulation S-B.

       6.14   Engage independent counsel and other advisors as the Committee
              determines necessary to carry out its duties.




                                             - 17 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 18 of 73 PageID #: 18



        6.15   Determine the appropriate funding for payment of the auditors, Committee
               counsel and advisors and other ordinary administrative expenses of the
               Committee that are necessary or appropriate in carrying out the duties of the
               Committee.

 Additional Duties of the Compensation Committee Defendants

        38.    Under Rockwell's Compensation Committee Charter, the Compensation

 Committee Defendants, defendants Wolin, Ravich, Smith, Colleran, Bagley, and Boyd, owed

 specific additional duties to Rockwell.     According to Rockwell's Compensation Committee

 Charter, among other things, the Compensation Committee is responsible for "overseeing,

 reviewing, assessing, and recommending or approving all compensation benefits for executive

 officers and making recommendations to the full [Board] with regard to director compensation."

 The Compensation Committee is also responsible for reviewing "the compensation discussion and

 analysis section of Rockwell's annual meeting proxy statement and to produce a report to be

 included in Rockwell's annual meeting proxy statement." Additionally, the Compensation

 Committee is responsible for the following:

        Compensation Strategy. The Committee is responsible for, in conjunction with
        the full Board, overseeing and making recommendations with regard to overall
        compensation strategy. Such strategies shall seek to accomplish the goals described
        in Section II of this Charter.

                                         *       *      *

        Compensation Policies and Programs. The Committee shall oversee the
        development and implementation of Rockwell's compensation policies and
        programs, including making recommendations and determinations with respect to,
        approving and administering Rockwell's compensation and employee benefit plans,
        discharging any responsibilities imposed on the Committee by such plans and
        approving plan documents for stock or cash bonus plans, equity-based plans and
        grants thereunder, non-employee director stock plans and other executive and
        director compensation arrangements. The Committee may also review other
        employee compensation and benefit programs as directed by the Board from time
        to time and may approve on behalf of the Board, or recommend to the full Board
        for approval, such programs to the extent Board action is necessary or appropriate.




                                               - 18 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 19 of 73 PageID #: 19



        Chief Executive Officer Evaluation. The Committee shall annually review
        Rockwell's strategic business plan at the end of each year and shall meet in an
        executive session to evaluate the performance of the Chief Executive Officer in
        meeting the objectives stated in that plan. The Committee shall communicate its
        evaluation to the Chief Executive Officer.

        Compensation of Executive Officers. The Committee shall review and approve
        the compensation of the Chief Executive Officer and the other executive officers.
        Approvals and/or recommendations may be made with regard to (i) the total
        compensation package (including base salary, bonus, long-term stock incentives,
        employment agreements, severance arrangements, change-in-control agreements,
        and other forms of compensation), (ii) the structure and award formulae and
        calculation and performance targets for all incentive compensation programs for all
        executive officers, and (iii) how such incentive compensation programs compare to
        peer companies and how they relate to Rockwell's performance when compared to
        such peer companies. The Chief Executive Officer shall not be present during
        voting or deliberations with respect to the review and approval of Chief Executive
        Officer compensation.

        Director Compensation. The Committee is responsible for making
        recommendations to the Board with respect to director compensation and for
        making and approving the terms of grants to directors under Rockwell's equity-
        based plans.

        VI. Reporting

        The Committee shall review and discuss with the management of Rockwell the
        compensation discussion and analysis section of the annual meeting proxy
        statement, prepare and/or approve the compensation committee report on such
        section to be included in Rockwell's annual meeting proxy statement and review
        other proxy statement compensation disclosure. In addition, the Committee shall
        keep minutes of each meeting held and report to the Board regarding each meeting.
        This report shall include a review of any recommendations or issues that arise with
        respect to executive compensation and any other matters that the Committee deems
        appropriate or that the Board requests be included. The chairperson may also report
        at Board meetings on Committee matters as requested.

 Additional Duties of the Governance and Nominating Committee Defendants

        39.    Under Rockwell's Governance and Nominating Committee Charter, the

 Governance and Nominating Committee Defendants, defendants Smith, Ravich, Cooper, and

 Colleran owed specific additional duties to Rockwell. According to Rockwell's Governance and

 Nominating Committee Charter, among other things, the Governance and Nominating Committee



                                              - 19 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 20 of 73 PageID #: 20



 is responsible for director selection, composition, and evaluation. Specifically, the Governance

 and Nominating Committee is responsible for the following:

        •      Identify individuals believed to be qualified as candidates to serve on the
               Board of Directors and recommend that the Board of Directors select the
               candidates for all directorships to be filled by the Board of Directors or by
               the shareholders at a shareholders meeting. In identifying candidates for
               membership on the Board of Directors, the Committee shall take into
               account all factors it considers appropriate, which may include (a) ensuring
               that the Board of Directors, as a whole, is diverse and consists of individuals
               with various and relevant career and professional experience, relevant
               technical skills, industry knowledge and experience, financial expertise
               (including expertise that could qualify a director as a "financial expert," as
               that term is defined by the rules of the Securities and Exchange
               Commission), local or community ties and (b) appropriate individual
               qualifications, including strength of character, mature judgment, familiarity
               with the Company's business and industry, independence of thought and an
               ability to work collegially. With respect to diversity, the Committee should
               also consider such factors as differences of viewpoint, education, skill, and
               other individual qualities and attributes that contribute to board
               heterogeneity, including characteristics such as race, gender and national
               origin. The Committee is committed to seeking highly qualified candidates
               inclusive of all national origins, races and genders to include in the pool
               from which director nominees are chosen. The Committee also may
               consider the extent to which the candidate would fill a present need on the
               Board of Directors.

        •      Develop and recommend to the full Board of Directors standards to be
               applied in making determinations as to the absence of material relationships
               between the Company and a director.

        •      Review and make recommendations to the full Board of Directors, or
               determine, whether members of the Board of Directors should stand for re-
               election, including matters relating to the retirement of members of the
               Board of Directors, term limits and age limits.

                                         *       *       *

        •      Evaluate candidates for nomination to the Board of Directors, including
               those recommended by shareholders. In that regard, the Committee shall
               evaluate candidates submitted by shareholders in the same manner and
               based on the same criteria as candidates submitted by the Board of
               Directors.




                                               - 20 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 21 of 73 PageID #: 21



        •       Conduct all necessary and appropriate inquiries into the backgrounds and
                qualifications of possible candidates.

        •       Consider questions of independence and possible conflicts of interest of
                members of and candidates for the Board of Directors, and whether a
                candidate has special interests or a specific agenda that would impair his or
                her ability to effectively represent the interests of all shareholders.

 Breaches of Duties

        40.     Each Individual Defendant, by virtue of his or her position as an officer and/or

 director, owes and/or owed the Company the fiduciary duty of loyalty and good faith and the

 exercise of due care and diligence in the management and administration of the affairs of the

 Company. The conduct of the Individual Defendants complained of herein involves a knowing

 and culpable violation of their obligations as officers and directors of Rockwell, the absence of

 good faith on their part, and a reckless disregard for their duties to the Company that the Individual

 Defendants were aware or reckless in not being aware posed a risk of serious injury to the

 Company.

        41.     The Individual Defendants also breached their duty of loyalty and good faith by

 allowing defendants to cause, or by themselves causing, the Company to enter into the

 Whistleblower Settlement Agreement that forced Rockwell to take on the costs of their breaches

 of fiduciary duties while at the same time releasing themselves from liability. These improper

 practices wasted the Company's assets, and caused Rockwell to incur substantial damage.

        42.     The Individual Defendants breached their duty of loyalty and good faith by

 allowing defendants to cause, or by themselves causing, the Company to misrepresent Triferic's

 separate reimbursement potential, estimated reserve figures, and internal controls. These improper

 practices wasted the Company's assets, and caused Rockwell to incur substantial damage.

        43.     The Individual Defendants, because of their positions of control and authority as



                                                 - 21 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 22 of 73 PageID #: 22



 officers and/or directors of Rockwell, were able to and did, directly or indirectly, exercise control

 over the wrongful acts complained of herein. The Individual Defendants also failed to prevent the

 other Individual Defendants from taking such illegal actions. As a result, and in addition to the

 damage the Company has already incurred, Rockwell has expended, and will continue to expend,

 significant sums of money.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

        44.     In committing the wrongful acts alleged herein, the Individual Defendants have

 pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

 and conspired with one another in furtherance of their common plan or design. In addition to the

 wrongful conduct herein alleged as giving rise to primary liability, the Individual Defendants

 further aided and abetted and/or assisted each other in breaching their respective duties.

        45.     During all times relevant hereto, the Individual Defendants, collectively and

 individually, initiated a course of conduct that was designed to and did: (i) deceive the investing

 public, including stockholders of Rockwell, as to Triferic's separate reimbursement potential and

 the effectiveness of the Company's internal controls; (ii) force Rockwell and the Individual

 Defendants to enter into the self-dealing Whistleblower Settlement Agreement; and (iii) enhance

 the Individual Defendants' executive and directorial positions at Rockwell and the profits, power,

 and prestige that the Individual Defendants enjoyed as a result of holding these positions. In

 furtherance of this plan, conspiracy, and course of conduct, the Individual Defendants, collectively

 and individually, took the actions set forth herein.

        46.     The Individual Defendants engaged in a conspiracy, common enterprise, and/or

 common course of conduct. During this time, the Individual Defendants caused the Company to

 issue improper financial statements.




                                                 - 22 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 23 of 73 PageID #: 23



        47.     The purpose and effect of the Individual Defendants' conspiracy, common

 enterprise, and/or common course of conduct was, among other things, to disguise the Individual

 Defendants' violations of securities law, breaches of fiduciary duty, waste of corporate assets, and

 unjust enrichment; and to conceal adverse information concerning the Company's operations,

 financial condition, and future business prospects.

        48.     The Individual Defendants accomplished their conspiracy, common enterprise,

 and/or common course of conduct by causing the Company to purposefully or recklessly release

 improper statements. Because the actions described herein occurred under the authority of the

 Board, each of the Individual Defendants was a direct, necessary, and substantial participant in the

 conspiracy, common enterprise, and/or common course of conduct complained of herein.

        49.     Each of the Individual Defendants aided and abetted and rendered substantial

 assistance in the wrongs complained of herein. In taking such actions to substantially assist the

 commission of the wrongdoing complained of herein, each Individual Defendant acted with

 knowledge of the primary wrongdoing, substantially assisted in the accomplishment of that

 wrongdoing, and was aware of his or her overall contribution to and furtherance of the wrongdoing.

                        FACTUAL BACKGROUND AND OVERVIEW

        50.     Rockwell is a specialty pharmaceutical company that develops products for patients

 with end-stage renal and chronic kidney diseases.        The Company's principal product is a

 proprietary drug known as Triferic.

        51.     Triferic is an iron maintenance therapy provided to patients who suffer iron loss as

 a result of hemodialysis, a form of dialysis treatment. Hemodialysis is needed by patients with

 kidneys that no longer serve to remove enough waste from their blood. During hemodialysis, a

 patient's blood is cleaned through the use of a dialysis machine and special filter known as an




                                                - 23 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 24 of 73 PageID #: 24



 artificial kidney, or a "dialyzer." The dialysis machine pumps a solution known as dialysate

 through the dialyzer that is comprised of two parts separated by a thin membrane. While the

 patient's blood is pumped through this thin membrane, dialysate flows in the opposite direction.

        52.     A common side effect of dialysis in chronic patients is anemia, or iron deficiency.

 The human body needs iron; however, free iron is toxic and can potentially result in death. Thus,

 for safe transportation into the body, iron must be bound to a protective shell known as a ligand.

 Triferic binds iron to pyrophosphate, an ideal ligand. Triferic supposedly has clinical benefits over

 current iron replacement treatments because it is administered via dialysate directly to bone

 marrow in a manner that avoids iron storage in the liver. This is critical for patients with liver

 damage.

        53.     Since Triferic is the Company's principal product, the financial health of Rockwell

 was, and is, dependent on the success and widespread industry adoption of the drug. The U.S. Food

 and Drug Administration ("FDA") approved Triferic for commercial sales in January of 2015.

 Despite Triferic's FDA approval and clinical benefits, however, the drug's widespread industry

 adoption is complicated by the CMS. As the single-largest payer of healthcare in the United States,

 the CMS is able to influence the success of new drugs through the rate of reimbursement it offers

 physicians. Since 2015, Rockwell has sought to increase the level of CMS reimbursement for

 Triferic to encourage greater industry adoption.

        54.     Under section 1881(b)(14) of the Social Security Act, the CMS pays a bundled

 reimbursement for all products, goods, and services provided during a standard dialysis treatment,

 including the cost of drugs. Because the CMS does not provide reimbursement for individual

 drugs, treatment providers are not incentivized to purchase clinically superior drugs at a greater




                                                - 24 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 25 of 73 PageID #: 25



 cost. As a result, drug companies often find it difficult to compete with established and more

 affordable drugs.

        55.     To counteract this disadvantage, the CMS created a formal pathway for innovative

 therapies to receive separate or transitional payment status. This is known as the Transitional Drug

 Add-on Payment Adjustment (codified at 42 C.F.R. §413.234(c)), which provides for a separate

 reimbursement to physicians for the use of selected drugs for a period of time.            Separate

 reimbursement status incentivizes providers to use clinically superior drugs and enables drugs to

 gain traction in the market based on their medical efficacy as opposed their cost. Acquiring

 separate reimbursement status for Triferic would have been a significant financial benefit to

 Rockwell.

        56.     Since Triferic obtained FDA approval in 2015, investors have been hopeful that

 Rockwell's fiduciaries would soon be able to effectively market the drug by obtaining separate

 reimbursement status. As it awaits wide-spread industry adoption, Rockwell has experienced

 continued losses. Rockwell's annual net losses for the years 2018, 2017, 2016, 2015, and 2014

 were $32.1 million, $25.9 million, $19.8 million, $14.4 million, and $21.3 million, respectively.

        57.     Unfortunately, Rockwell has been unable to receive separate reimbursement for

 Triferic. On March 27, 2018, the CMS sent an e-mail to Rockwell's representative rejecting

 Triferic for separate reimbursement. Defendants, however, failed inform the public of this critical

 development. Instead, they repeatedly made misstatements between November 8, 2017 and June

 26, 2018, concerning the high likelihood of Triferic obtaining separate reimbursement status and

 the likelihood of Rockwell's ability to secure approval under the Transitional Drug Add-on

 Payment Adjustment. Defendants also made misstatements concerning the effectiveness of the

 Company's internal controls.




                                                - 25 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 26 of 73 PageID #: 26



        58.      When the truth came out, Rockwell's market capitalization plunged by 33%, or

 $2.24 per share on June 27, 2018, to close at $4.52 per share compared to the close of $6.76 per

 share on March 14, 2018, erasing more than $115 million in market capitalization in less than four

 months. Investors filed the Securities Class Action against the Company and defendants Chioini

 and Klema for violations of the federal securities laws. The Securities Class Action is still pending

 after Judge Allyne R. Ross told defendants that "it is virtually inconceivable to me that the

 consolidated amended complaint could possibly be dismissed on a Rule 12(b)(6) motion or Rule

 9(b) motion."

        59.      In addition to the above, Rockwell has been plagued by infighting and litigation

 between two groups of its fiduciaries. These groups are Chioini & His Loyalists, defendants

 Chioini, Klema, Bagley, and Boyd, on the one side, and the Dissident Directors, defendants Wolin,

 Smith, Ravich, Cooper, and Colleran, on the other side. On May 22, 2018, the Dissident Directors

 terminated defendant Chioini. Two days later, on May 24, 2018, they terminated defendant Klema.

        60.      On June 13, 2018, defendants Chioini and Klema jointly filed the Whistleblower

 Complaint against Rockwell and the Dissident Directors for violations of the federal whistleblower

 laws. On July 2, 2018, Rockwell responded to the Whistleblower Complaint by filing the

 Counterclaims against Chioini & His Loyalists. Both the Whistleblower Complaint and the

 Counterclaims detail a litany of wrongdoings by Rockwell's fiduciaries. Among other things, both

 sides accuse one another of a lack of loyalty to Rockwell, incompliance to the Company's Bylaws,

 excessive compensation, and nondisclosure of material information.

        61.      On August 7, 2018, the parties to the Whistleblower Complaint and the

 Counterclaims entered into the Whistleblower Settlement Agreement. As part of the terms of the




                                                - 26 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 27 of 73 PageID #: 27



 Whistleblower Settlement Agreement, the parties agreed to mutually release one another from all

 claims, and also agreed that Rockwell would pay $1.5 million to Chioini & His Loyalists.

        62.     The Individual Defendants' conduct devastated Rockwell, as evidenced by the 63%,

 or $221 million erasure in its market capitalization from March 14, 2018 to December 31, 2018.

                     THE INDIVIDUAL DEFENDANTS REPEATEDLY
                         BREACH THEIR FIDUCIARY DUTIES

 Rockwell's Failed Governance Under Defendant Chioini

        63.     Defendant Chioini took the Company public in 1998. He secured his power at

 Rockwell by serving as both the CEO and Chairman of the Board for most of Rockwell's history.

 In addition, instead of appointing Board members based on their qualifications, defendant Chioini

 chose inexperienced individuals who would value their loyalty to him over their loyalty to

 Rockwell or its stockholders as Company directors. His loyal directors included defendant Boyd,

 Chioini's friend from college, who was appointed in 2000, and defendant Bagley, a personal injury

 attorney, who Chioini appointed in 2005, after he filed and dismissed a lawsuit on Rockwell's

 behalf. Defendant Chioini also chose defendant Klema to serve as his right-hand man and

 Rockwell's CFO beginning in 1999.

        64.     Defendant Chioini also established staggered stockholder director elections in order

 to prevent large portions of his loyal Board from being replaced at any one time. Moreover, before

 2018, there were always six or fewer members of the Board, with defendants Chioini, Bagley, and

 Boyd holding three of the seats. Because Rockwell requires a majority approval for Board

 resolutions, these defendants could unilaterally enact or veto Board action.

        65.     As was subsequently revealed in litigation between Rockwell and defendants

 Chioini and Klema, Chioini & His Loyalists breached their fiduciary duties for decades by

 disregarding their oversight responsibilities and legal obligations. Rockwell rarely held Board



                                               - 27 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 28 of 73 PageID #: 28



 meetings. When the members of the Board did meet, defendant Chioini would call the meetings

 without proper notice or no notice at all. These meetings were basically used to ratify defendant

 Chioini's own unilateral actions.    Specifically, defendant Chioini would enter into material

 transactions on Rockwell's behalf either without prior Board approval or without notifying the

 Board at all.

        66.      Defendant Chioini also discouraged the sharing of information and kept the

 Company in informational and organizational "silos" in order to prevent any challenges to his

 power. When the Dissident Directors joined the Board, defendant Chioini prevented their access

 to key data and instructed management to not speak to them without first obtaining his clearance

 on whether to speak to them or what to say. Consequently, internal controls on disclosures and

 misconduct were defective.

        67.      Additionally, as Rockwell admitted, there was not a formal business plan until the

 Dissident Directors joined the Board years later. The Company explained in the Counterclaims

 that "[t]o the extent that Rockwell had any long-term strategic plan or annual business plan under

 Chioini, it was completely in his (and potentially Klema's) mind." As a result of these structural

 failures and the severely informal governance, Rockwell pointed out the Company received "F"

 ratings for corporate governance by industry analysts every year from 2013 to 2016.

 Rockwell's Counterclaims Reveal that Defendants Chioini, Klema, Bagley, and Boyd
 Breached Their Fiduciary Duties by Wrongfully Enriching Themselves at Rockwell's
 Expense

        68.      In addition to the failed governance under defendant Chioini, Rockwell's

 Counterclaims revealed that Chioini & His Loyalists breached their fiduciary duties to Rockwell

 by granting themselves unwarranted executive compensation. The lack of oversight and

 resounding loyalty between these defendants enabled them to grant themselves exorbitant




                                               - 28 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 29 of 73 PageID #: 29



 executive compensation while Rockwell experienced continued losses and underperformed its

 peers in the biopharmaceutical industry. During Rockwell's financial decline from 2012 to 2018,

 defendants Boyd and Bagley (both of whom sat on the Compensation Committee) approved

 granting defendant Chioini over $25 million in compensation. According to Rockwell, defendant

 Chioini was compensated at rates five times more than what a similarly-situated CEO would make.

 In 2014 and 2015, defendant Chioini's annual compensation was $8.5 million and $7.8 million,

 respectively. Also, between the years 2014 and 2015, defendants Bagley and Boyd granted

 themselves almost $700,000 in stock awards and stock options. This compensation was excessive

 and to the detriment of Rockwell and its stockholders.

 Defendants Chioini, Klema, Bagley, and Boyd Interfered with Investigations into Their
 Wrongful Conduct

          69.    As exposed by Rockwell's Counterclaims, Chioini & His Loyalists violated their

 fiduciary duties to the Company by interfering with investigations into their wrongful conduct and

 disregarding conflicts of interest to suit their own needs.

          70.    On January 8, 2015, Rockwell received a stockholder demand (the "2015 Demand")

 to investigate and take legal action against the Board for granting themselves improper equity

 awards in violation of the Company's 2007 Long Term Incentive Plan ("2007 LTIP"). 1 The 2015

 Demand explains the Board unlawfully granted themselves and other executives 825,000 stock

 options. These stock options were "spring-loaded," or granted immediately prior to the Company's

 announcement of positive news so that they would instantly become valuable. In addition, the

 2015 Demand explains the Board granted defendant Chioini equity awards that exceeded the limits

 of the stockholder-approved 2007 LTIP. At the time, Rockwell's Board comprised of only four



 1
     The Company's 2007 LTIP expired on April 11, 2017.



                                                 - 29 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 30 of 73 PageID #: 30



 directors, defendants Chioini, Bagley, and Boyd as well as former director Kenneth Holt ("Holt").

 Realizing their conflicted status and inability to investigate the 2015 Demand, Chioini & His

 Loyalists petitioned the Oakland County Court to appoint S. Thomas Wienner ("Wienner") as the

 disinterested investigator. 2 Rockwell claims David Potts, an attorney also engaged by Chioini &

 His Loyalists, assisted Wienner in his investigation. Based this tainted investigation, Wienner

 concluded that although granting themselves these stock options may have constituted a breach of

 fiduciary duty, he believed there was little chance of prevailing on the claim.

        71.     Then, in 2016, the Board received another stockholder demand letter (the "2016

 Demand") alleging that Holt and defendants Chioini, Klema, Bagley, and Boyd breached their

 fiduciary duties by concealing and misrepresenting information regarding Triferic and Rockwell's

 financial statements. Again, these conflicted defendants petitioned the Oakland County Circuit

 Court to appoint Wienner to oversee this investigation. The Judge refused, concluding that

 Wienner was conflicted due to his previous investigation. They then sought to appoint another

 preferred attorney, Robert Carson. The Judge again refused and instead appointed an unaffiliated

 third party. Rather than allow the unaffiliated third party to oversee the investigation, the

 defendants simply moved to dismiss their petition. Instead, Holt and defendants Bagley and Boyd

 created a new committee, the "Demand Committee," to investigate themselves. Even though the

 Judge rejected his appointment, the Demand Committee engaged Robert Carson as "independent

 legal counsel to advise and assist" the 2016 Demand's investigation. The investigation concluded




 2
  Pursuant to section 450.1495(2)(c) of Michigan's Business Corporation Act, corporations may
 petition the court to appoint a disinterested individual to investigate stockholder demand claims
 and determine whether derivative litigation is in the company's best interest.



                                                - 30 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 31 of 73 PageID #: 31



 in 2018 and resulted in defendants Bagley and Boyd deciding against pursuing legal action against

 themselves.

 A Stockholder Group Led by Richmond and Defendant Ravich Attempt to Exert Their
 Control over Rockwell

           72.   In early 2016, a stockholder group led by Richmond and defendant Ravich began

 efforts to take control over Rockwell. Richmond owns and operates Richmond Brothers, an

 outside investment group. Holding over 10% of the Company's common stock, Richmond

 Brothers and its affiliates were, and still and still are, the largest beneficial owner of Rockwell.

 Defendant Ravich began accumulating Rockwell's common stock prior to his election to the Board,

 and together with Richmond Brothers, held more than 11% of Company stock. After seeking the

 support of other stockholders, Richmond and defendant Ravich began pressuring defendant

 Chioini to implement changes. On February 4, 2016, the stockholder group sent an e-mail to

 defendant Chioini with a list of recommendations, including that the Company: (i) reconstitute or

 expand the Board; (ii) implement a best practices policy into Rockwell's governance programs;

 (iii) add more management depth; and (iv) provide a five-year plan for the commercialization of

 Triferic. Although their demands for the most part went unanswered, the Board decided to expand

 from four to five with the appointment of defendant Smith in June 2016. This, however, was not

 enough to appease Richmond or defendant Ravich.

           73.   On March 2, 2017, Richmond and defendant Ravich initiated a proxy contest by

 nominating themselves as Board candidates at the 2017 Annual Meeting of Shareholders.

 Defendant Chioini quickly responded by filing a lawsuit on March 8, 2017, on behalf of Rockwell

 against     Richmond,    defendant    Ravich,     and    certain   Rockwell    stockholders     (the

 "Rockwell/Richmond Lawsuit"). The Rockwell/Richmond Lawsuit claimed that the defendants




                                                 - 31 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 32 of 73 PageID #: 32



 violated section 13(d) of the Exchange Act by failing to make certain required disclosures and

 misstating other filings with the SEC.

        74.     While the Richmond/Rockwell Lawsuit was still pending, defendant Ravich was

 elected to the Board over Rockwell's nominee by nearly two-thirds of the stockholders' vote on

 June 1, 2017. At the time of defendant Ravich's election, there were only five directors on

 Rockwell's Board: defendants Chioini, Bagley, Boyd, and Smith, and Holt (who did not stand for

 reelection). Despite being a Board member, defendant Chioini repeatedly declined defendant

 Ravich's formal requests for corporate records and deliberately excluded him from Board

 meetings. On September 7, 2017, while the Rockwell/Richmond Lawsuit was still pending,

 Rockwell expanded its Board to six in order to meet NASDAQ audit requirements with the

 addition of defendant Cooper. Thus, the Board was comprised of defendants Chioini, Boyd, and

 Bagley on one side, and the newly appointed Board members on the other, defendants Smith,

 Ravich, and Cooper.

 Defendant Cooper Breached His Fiduciary Duties to Rockwell by Disclosing Material,
 Nonpublic Information to Further His Self-Interests

        75.     On November 22, 2017, Rockwell and Richmond entered into the first settlement

 agreement to the Rockwell/Richmond Lawsuit (the "First Settlement Agreement"). The First

 Settlement Agreement provided for, among other things: (i) an $895,000 reimbursement by

 Rockwell to the stockholder group (comprised in part by Richmond and defendant Ravich) for

 litigation and proxy contest expenses; (ii) the addition of one director by February 15, 2018, but if

 the Board did not add the director by that date, the stockholder group would be permitted to

 nominate directors; (iii) the elevation of either defendant Cooper or the new Board member to the

 position of Lead Independent Director in place of defendant Bagley; and (iv) the obligation of

 Richmond and defendant Ravich to "not, directly or indirectly, in any manner, alone or in concert



                                                - 32 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 33 of 73 PageID #: 33



 with others," take certain actions, including: "consciously work in parallel, or otherwise participate

 in a joint activity or course of action, with any person (other than the Company or any of its officers

 or directors) toward acquiring control or otherwise exercising a controlling influence over the and

 policies of the Company, whether or not pursuant to an express agreement."

        76.     The Whistleblower Complaint reveals the First Settlement Agreement's terms

 reflected an undisclosed agreement between Richmond and defendant Cooper, who breached his

 fiduciary duties to Rockwell by engaging in self-dealing and disclosing unauthorized information

 to Richmond.     While negotiating the settlement's terms, Richmond conspired with newly-

 appointed defendant Cooper to secure both reimbursement and expanded Board control. In

 exchange, defendant Cooper would receive increased compensation by virtue of his elevated Board

 position as Lead Independent Director. In addition, defendant Cooper wanted his friend, defendant

 Colleran, on the Board. To meet their respective interests, defendant Cooper provided Richmond

 with material, nonpublic information regarding potential litigation Rockwell faced with respect to

 the Company's intellectual property. Richmond then leveraged this information against defendants

 Chioini, Bagley, and Boyd and pressured them into accepting the First Settlement Agreement's

 terms, which were previously construed by Richmond and defendant Cooper in secret. Richmond

 and defendant Cooper achieved their desires, as the First Settlement Agreement reveals. However,

 as later revealed, the First Settlement Agreement had shortcomings and was unfavorable to

 Rockwell. Thus, rather than act in the best interests of the Company in negotiating settlement

 terms, defendant Cooper instead sought to benefit himself.

 The Whistleblower Complaint Reveals that Certain Defendants Breached Their Fiduciary
 Duties to Rockwell by Disclosing Material, Nonpublic Information and Manipulating Board
 Composition to Further Self-Interests

        77.     Under the terms of the Richmond/Rockwell Lawsuit's First Settlement Agreement,

 Richmond and defendant Ravich were able to revive their proxy fight if Board failed to appoint a


                                                 - 33 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 34 of 73 PageID #: 34



 director by the February 15, 2018 deadline. The Board knew it was in the Company's best interest

 to meet this deadline. If not, the Company ran the risk of another costly proxy fight ensuing at the

 2018 Annual Meeting of Shareholders. The threat of this proxy fight would give Richmond and

 defendant Ravich ammunition to renegotiate the First Settlement Agreement on more favorable

 terms. Additionally, Rockwell's $895,000 payment to Richmond and defendant Ravich would

 essentially become waste. However, rather than acting in Rockwell's best interests and appointing

 a qualified director by the deadline, the Dissident Directors instead manipulated the director

 appointment process to further their own interests.

        78.     According to the Whistleblower Complaint, defendants Ravich, Cooper, and Smith

 conspired with Richmond to recruit new Board members that were predisposed to Richmond's

 self-enriching scheme. They also secretly agreed to vote against any other candidate, however

 qualified, that was brought forth by defendants Chioini, Bagley, and Boyd. In disguise of her true

 intentions, defendant Smith suggested that the Board employ a recruiter, Jodi Emery ("Emery"),

 to search for candidates. Emery is the founding partner of Ignite Search Partners ("Ignite").

 Although defendant Smith and Emery had a prior relationship, defendant Smith represented to the

 Board that they had never met before. As a result of the prior relationship, defendant Smith

 exercised influence over Emery. To manipulate the Board's process of evaluating and selecting a

 new director, defendant Smith instructed Emery to submit negative reviews on candidates that

 lacked the approval of Richmond and defendants Smith, Cooper, and Ravich. Inversely, she

 instructed Emery to recommend candidates that were predisposed to act loyally to defendants

 Smith, Cooper, and Ravich.

        79.     Defendant Smith's intention to enrich herself and the other directors is evidenced

 by her selected nominee, George Bickerstaff ("Bickerstaff"). Though the Board was receiving




                                                - 34 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 35 of 73 PageID #: 35



 $60,000 in annual compensation at that time, Bickerstaff demanded that he receive $250,000.

 Defendant Smith preferred Bickerstaff because if he was appointed, his required compensation

 could be used as a justification to increase the compensation of all directors. Defendant Smith and

 Emery also aided Bickerstaff to misstate the compensation he received from service on other

 corporate boards. Additionally, Emery failed to disclose she was conflicted in recommending his

 candidacy, as Bickerstaff was one of Emery's personal friends who had also previously sat on the

 advisory board at Ignite, Emery's company. Although defendants Ravich and Cooper continued

 to support Bickerstaff even after learning about these misstatements, defendant Smith withdrew

 her recommendation after realizing that a majority approval would be impossible, since defendants

 Chioini, Bagley, and Boyd would not support his candidacy.

        80.     Defendant Smith then proposed Elena Kogan ("Kogan"), who had no prior

 experience serving on a public company's board, and who also had an undisclosed prior

 relationship with Emery. Though a majority vote seemed out of the question, the Board attempted

 to compromise by allowing Kogan's appointment, but only if another candidate, AJ Nassar

 ("Nassar"), was added as well. With the addition of two Board members, the plan to control

 Rockwell's Board would go awry. Although Kogan initially accepted, defendant Smith convinced

 Kogan to rescind her acceptance and tell the Board that she would only accept the offer if Nassar

 was not also included. Defendant Smith also instructed Emery to submit negative reviews on

 Nassar, who was preferred by defendants Chioini, Bagley, and Boyd. As a result of this improper

 interference, the Board failed to appoint a director by February 15, 2018 deadline, and Richmond

 and defendant Ravich were able to reengage their fight for control of the Company.

        81.     With defendants Chioini, Bagley, and Boyd threatened by the prospect of a second

 proxy fight, Richmond and defendants Smith, Cooper, and Ravich were able to negotiate a second




                                               - 35 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 36 of 73 PageID #: 36



 settlement agreement on terms even more favorable to them (the "Second Settlement Agreement").

 The Second Settlement Agreement was entered into on March 7, 2018, and provided for, among

 other things: (i) an additional payment of $428,000 to Richmond; (ii) the addition of defendants

 Colleran and Wolin to the Board (both of whom were presented as independent); and (iii) the

 requirement that defendant Bagley not stand for reelection.       While negotiating the Second

 Settlement Agreement, defendants Smith, Cooper, and Ravich conspired with Richmond to

 formulate an agreement that would enable them to take control of the Board and obtain higher

 compensation for themselves.

        82.      In addition, defendants Colleran and Wolin (both of whom joined the Board

 pursuant to the Second Settlement Agreement's terms), failed to disclose the existence of prior

 relationships before their appointments. Defendant Wolin failed to disclose his previous

 employment on the advisory board of Emery's company, and defendant Colleran failed to disclose

 her previous employment as a consultant for defendant Cooper's company. The failure to disclose

 this information ensured that defendants Colleran and Wolin would be appointed, thereby

 expanding Richmond and defendant Ravich's Board influence and opportunities for self-

 enrichment.

 Certain Defendants Manipulated Executive Compensation Reports and Voted to Approve
 Excessive Compensation

        83.      As exposed by the Whistleblower Complaint, the Dissident Directors violated their

 fiduciary duties of loyalty and care to Rockwell by manipulating an outside consultant into issuing

 an altered compensation report, and using the then manipulated report to vote in favor of increased

 compensation.

        84.      As part of the Second Settlement Agreement, Richmond and defendant Ravich

 agreed to vote in favor of the 2018 LTIP. Thereafter, the Dissident Directors secretly agreed to



                                               - 36 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 37 of 73 PageID #: 37



 remove defendant Boyd as Chairman of the Compensation Committee and replace him with

 defendant Ravich. Then, on April 17, 2018, Rockwell filed with the SEC a Current Report on

 Form 8-K announcing an amendment to the Second Settlement Agreement that provided for a vote

 in favor of a revised 2018 LTIP.

        85.     According to the Whistleblower Complaint, this revised 2018 LTIP was

 manipulated by John Markson ("Markson"), an executive compensation consultant referred to the

 Board by defendant Smith. Under defendant Smith's instruction, Markson manipulated his analysis

 of Board compensation so that his recommendation to the Board reflected higher pay than previous

 analyses.    He accomplished this by including peer firms with significantly higher market

 capitalization so that it would seem as though "peer" executives were receiving higher

 compensation than truly comparable executives actually were. The manipulated 2018 LTIP

 increased director pay by approximately 275% over their 2017 pay, or 50% over the previous

 compensation analysis conducted by a neutral compensation consultant. According to defendants

 Chioini and Klema, this was 178% over the peer compensation analysis report conducted by the

 independent advisory firm, Institutional Shareholder Services (which the Individual Defendants

 were aware of). Based on the manipulated report, the Dissident Directors voted to approve a

 dramatic increase in annual compensation—from approximately $81,000 to approximately

 $225,000. The vote was made without following Rockwell's Bylaws and with insufficient notice

 to defendants Chioini, Bagley, and Boyd.

        86.     In addition to increased compensation, the revised 2018 LTIP also purported to

 create stock options for nonexistent stock that could only by created by stockholder vote. The

 revised director stock options are more valuable than prior equity plans, since all vesting would

 occur within the first twelve months. Under prior plans, vesting occurred at a rate of one-third per




                                                - 37 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 38 of 73 PageID #: 38



 year over the course of three years. The revised 2018 LTIP was approved without following

 Bylaws, as there was neither a meeting of the Compensation Committee nor a full Board

 discussion.

        87.     In addition to enriching themselves at Rockwell's expense, the Individual

 Defendants' failure to disclose these alterations may have caused the Company to violate federal

 securities laws in further violation of their fiduciary duties to Rockwell.

 The Dissident Directors Violated Their Fiduciary Duties by Terminating Defendant Chioini
 Without Following Bylaws

        88.     According to defendants Chioini and Klema, on May 21, 2018, they received a

 stockholder demand letter containing serious allegations of wrongdoing and breaches of fiduciary

 duties by defendants Wolin, Ravich, Smith, and Colleran. Pursuant to Rockwell's Bylaws,

 defendant Chioini sent an e-mail to the Board notifying everyone that there would be a telephonic

 emergency meeting to discuss the demand letter later that evening. Although all of the directors

 accepted the calendar invitation for the meeting that was attached to the e-mail, the Dissident

 Directors failed to join the call. Thereafter, defendants Chioini and Klema called for another

 special meeting to take place the following day, on May 22, 2018.

        89.     At some point prior to the May 22, 2018 special meeting, the Dissident Directors

 held a secret meeting without notice to defendants Chioini, Bagley, and Boyd. According to

 defendants Chioini and Klema, these directors sought to "hijack" the meeting and terminate

 defendant Chioini. According to Rockwell, however, the Dissident Directors had concluded by

 April 2018, that defendant Chioini was unfit to serve as CEO and decided that he would be

 terminated at a regularly scheduled meeting on May 30, 2018.

        90.     Nevertheless, the Dissident Directors used the occasion to expedite defendant

 Chioini's termination at the special meeting. After connecting to the call and taking roll, defendant



                                                 - 38 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 39 of 73 PageID #: 39



 Chioini began to discuss the stockholder demand letter. However, he was quickly cut off by

 defendant Wolin, who immediately made a motion to terminate defendant Chioini. Over defendant

 Chioini's objection, defendant Wolin proceeded with the motion and the Dissident Directors voted

 to terminate defendant Chioini. Immediately thereafter, the five Dissident Directors disconnected.

 This motion was in contravention of Rockwell's Bylaws and regular orders. The meeting was

 called for the specific purpose of discussing the stockholder demand letter and there was no

 discussion permitted on the content of the motion. Moreover, defendants Bagley and Boyd were

 not permitted to speak, and though defendant Bagley was allowed to vote, defendant Boyd was

 not.

 Defendants Chioini and Klema Are Ousted, but Continued to Damage Rockwell by Resisting
 Their Terminations

        91.      The Company filed with the SEC a Current Report on form 8-K and issues a press

 release announcing defendant Chioini's termination on May 22, 2018. On that same day, defendant

 Chioini made a public spectacle by locking himself in his office with defendant Klema and filing

 with the SEC a Current Report on Form 8-K. In the Form 8-K, defendant Chioini publicly disputed

 his termination and maintained that he was still CEO. On May 23, 2018, as a result of this chaos

 and the conflicting press release and Forms 8-K, NASDAQ halted all trading of Rockwell's stock

 for two days.

        92.      Defendant Wolin ordered defendant Klema, who remained CFO at the time, to shut

 down defendant Chioini's computer while they were locked inside his office, warning him that

 failure to do so could result in termination for cause. Defendant Klema did not do as ordered and,

 as a result, he was terminated for cause. Following these actions, Rockwell filed suit seeking a

 declaration that defendants Chioini and Klema must accept their terminations (the "Declaratory




                                               - 39 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 40 of 73 PageID #: 40



 Relief Lawsuit"). On May 25, 2018, the parties entered into a Stipulated Order, which prohibited

 defendants Chioini and Klema from contacting any of Rockwell's employees for twenty-one days.

        93.     Defendants Chioini and Klema proceeded to violate the Stipulated Order by

 contacting defendants Bagley and Boyd and instructing them to perform certain actions.

 Specifically, defendants Bagley and Boyd were ordered to prevent Rockwell's preservation of

 defendants Chioini's and Klema's electronic records, "despite the fact that the Company had

 obligations to do so in light of the shareholder demand letter, this litigation, the SEC whistle blower

 complaint, and the SEC Inquiry." Defendant Bagley actively encouraged Rockwell's employees to

 prevent the preservation and collection of electronic records, even though the Company reminded

 him that he needed to comply with his legal obligations. Additionally, Rockwell further explained

 that defendants Bagley and Boyd took possession of the only keys to defendants Chioini's and

 Klema's offices and forbade anyone from entering.

        94.     Defendants Chioini and Klema also attempted to destroy electronic evidence that

 was relevant to an ongoing SEC inquiry. After engaging a forensic electronic discovery specialist,

 Rockwell discovered that defendants Chioini and Klema deleted thousands of e-mails in breach of

 their fiduciary duties and legal obligations to preserve records.

        95.     Defendants Bagley and Boyd also hired counsel for themselves at Rockwell's

 expense in contravention of a Board resolution prohibiting them from incurring costs without prior

 Board approval. One of these firms, Dickinson Wright PLLC, required a retainer of $250,000.

        96.     Meanwhile, on June 13, 2018, defendants Chioini and Klema filed the

 Whistleblower Complaint seeking reinstatement of their positions.

        97.     As part of the Stipulated Order discussed above, the Individual Defendants were

 required to participate in mediation. As a result of the mediation, on June 20, 2018, Rockwell and




                                                 - 40 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 41 of 73 PageID #: 41



 defendants Chioini, Klema, Bagley, and Boyd executed an agreement term sheet (the "June Term

 Sheet"). The June Term Sheet provided that, among other things: (i) defendants Chioini and Klema

 were prohibited from holding themselves out as Rockwell officers or taking any actions on behalf

 of Rockwell; (ii) defendant Bagley will resign from the Board effective June 21, 2018; (iii)

 defendant Chioini will remain a Board member; and (iv) the signatories must stipulate to its entry.

 In a sudden about-face, defendants Bagley and Boyd refused to stipulate to its entry, despite the

 fact that the June Term Sheet was a binding contract, and despite the fact that they were still

 fiduciaries. Thereafter, also in breach of the June Term Sheet, defendants Chioini and Klema filed

 a motion to set aside the June Term Sheet and appoint a receiver to run Rockwell. At this point in

 time, defendant Chioini's fiduciary duties remained intact. Thus, defendant Chioini further

 breached his fiduciary duties to Rockwell by refusing to abide to the June Term Sheet. Due to this

 conduct, on July 17, 2018, Rockwell voluntarily dismissed the Declaratory Relief Lawsuit.

 Rockwell filed the Counterclaims against Chioini & His Loyalists on July 2, 2018 in response to

 the Whistleblower Complaint.

 The Individual Defendants Cause Rockwell to Enter into the Whistleblower Settlement
 Agreement Mutually Releasing One Another from All Claims at Rockwell's Expense

        98.     The Whistleblower Complaint filed by defendants Chioini and Klema and the

 Counterclaims filed by Rockwell ultimately resulted in a settlement on August 7, 2018. Rockwell

 and the Individual Defendants signed the Whistleblower Settlement Agreement, and most of its

 terms were filed with the SEC on a Current Report on Form 8-K that day. The Whistleblower

 Settlement Agreement provides that defendants Chioini and Boyd "resigned" from the Board on

 the agreement's execution date and thus, their fiduciary duties to the Company remained intact

 until August 7, 2018. The Whistleblower Settlement Agreement also provides for the mutual




                                               - 41 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 42 of 73 PageID #: 42



 release of all claims between Rockwell and defendants Chioini, Klema, Bagley, and Boyd.

 Specifically, the Form 8-K discussing the Whistleblower Settlement Agreement stated:

        On August 7, 2018, Rockwell Medical, Inc., a Michigan corporation (the
        "Company") together with Benjamin Wolin ("Wolin"), Mark Ravich ("Ravich"),
        John Cooper ("Cooper"), Robin Smith ("Smith") and Lisa Colleran ("Colleran")
        (Wolin, Ravich, Cooper, Smith, and Colleran are collectively referred to as the
        "Other Directors") entered into a confidential settlement agreement and mutual
        release with Robert L. Chioini ("Chioini"), Thomas E. Klema ("Klema"), Patrick J.
        Bagley ("Bagley") and Ronald D. Boyd ("Boyd", together with Chioini, Klema and
        Bagley, the "Settling Parties") (the "Settlement Agreement"). The Settlement
        Agreement, which was entered into pursuant to that certain settlement term sheet,
        dated July 30, 2018, provided, among other things, that:

        •       Chioini and Boyd resigned from the Company's Board of Directors (the
                "Board");

        •       The Settling Parties, the Company (including certain of its affiliates and
                representatives), and the Other Directors mutually release one another from
                any and all claims through the date of the Settlement Agreement;

        •       The Settling Parties and the Company will cause the federal lawsuit filed
                against the Company and the Other Directors, and the Company's
                counterclaims against the Settling Parties, in the Eastern District of
                Michigan to be dismissed with prejudice and without cost to any party
                thereto;

 By mutually releasing the claims against one another, the Individual Defendants caused Rockwell

 to forfeit valuable breach of fiduciary duty claims against defendants Chioini, Klema, Bagley, and

 Boyd, at a minimum.

        99.     In addition to allowing defendants Chioini, Klema, Bagley, and Boyd to escape

 liability from their breaches of fiduciary duties, the Individual Defendants also forced Rockwell

 to take on the costs of their wrongdoings. Specifically, Rockwell was required to pay an aggregate

 $1.5 million to defendants Chioini, Klema, Bagley, and Boyd, as well as an additional $30,000 to

 defendant Boyd. The Form 8-K stated:

        •       The Company will pay to the Settling Parties an aggregate payment of $1.5
                million, $750,000 of which was paid upon the execution of the Settlement


                                               - 42 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 43 of 73 PageID #: 43



               Agreement. The remaining $750,000 will be paid in nine monthly
               installments of $83,333 each, with the last installment being paid in
               May 2019. The Company will also pay Boyd an additional $30,000 upon
               his       execution     of      the       Settlement       Agreement.

 The Company's Quarterly Report filed on Form 10-Q with the SEC on November 9, 2018,

 discloses the Whistleblower Settlement Agreement's full terms. The Whistleblower Settlement

 Agreement attached to the Form 10-Q explains how the $1.5 million payment is to be allocated

 between these defendants, explaining:

        Division of Payments. Chioini, Klema, Bagley, and Boyd will determine amongst
        themselves how to allocate the payments … between themselves (with the
        exception of the $30,000 payment to be made directly to Boyd). Rockwell shall
        have no responsibility or liability with respect to any such allocation.

        100.   The Individual Defendants caused Rockwell to accelerate the vesting of defendants

 Chioini's and Klema's unvested Company stock options, which were scheduled to vest through

 October 2, 2018. The November 9, 2018 Form 10-Q explained:

        In accordance with the original terms of their employment agreements of [Chioini]
        and [Klema] and in accordance with the terms of the Settlement Agreement…, the
        Company accelerated the vesting of 258,334 and 71,667 unvested stock options on
        the termination date. As a result of this acceleration of stock options, the Company
        recorded additional stock-based compensation of approximately $162,000.

        101.   Rockwell claims defendants Chioini and Klema were terminated for cause.

 According to defendants Chioini's and Klema's employment agreements with Rockwell,

 termination for cause results in the Company owing them nothing other than unpaid compensation.

 Defendant Chioini's and Klema's employment agreementsattached to the Company's Current

 Report on Form 8-K filed with the SEC on March 13, 2018explain:

        In the event of a termination of Executive's employment by the Company for Cause,
        without Good Reason, … Executive shall be entitled to any unpaid compensation
        accrued through the last day of the Executive's employment.... Executive shall not
        be entitled to receive any other compensation or benefits from the Company
        whatsoever.



                                               - 43 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 44 of 73 PageID #: 44



 Had the Individual Defendants maintained Rockwell's claim that defendants Chioini and Klema

 were terminated for cause, they would not have been entitled to any additional compensation,

 including the $1.5 million and the acceleration of any unvested shares.

           102.   Thus, not only did defendants Chioini, Klema, Bagley, and Boyd manage to get

 away with breaching their fiduciary duties, but they also managed to negotiate a transaction

 whereby Rockwell would actually compensate them. Rather than continuing to pursue Rockwell's

 claims against defendants Chioini, Klema, Bagley, and Boyd, the Individual Defendants instead

 forced Rockwell to take on the costs of their wrongdoing, resulting in an unjustified payment of

 $1.5 million and the unwarranted acceleration of defendants Chioini's and Klema's unvested

 shares.

             THE INDIVIDUAL DEFENDANTS' BREACHES OF DUTY RESULT
                      IN A SERIES OF IMPROPER STATEMENTS

           103.   In the midst of this ongoing drama between, between November 8, 2017 and May

 10, 2018, the Individual Defendants made or allowed the Company to make a series of improper

 statements in press releases, filings with the SEC, and during conference calls. These improper

 statements concerned: (i) Triferic's separate reimbursement potential; (ii) the Company's estimated

 reserve figures; (iii) the effectiveness of the Company's internal controls; and (iv) certifications

 pursuant to SOX.

           104.   The CMS approving Triferic for separate reimbursement was, and still is, critical

 to Rockwell's financial health. "Until the add-on reimbursement status issue is resolved for

 Triferic, we do not anticipate realizing significant revenues from it," the Company stated in its

 Quarterly Report on Form 10-Q filed with the SEC on May 9, 2017. The Individual Defendants

 repeatedly assured the public that this critical development would soon materialize. "[W]e believe




                                                - 44 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 45 of 73 PageID #: 45



 that Triferic will receive separate reimbursement" the Company stated in its Quarterly Reports on

 Forms 10-Q for the first, second, and third quarters of 2017.

         105.   In pursuing Triferic's separate reimbursement, Rockwell employed Steven Stranne

 ("Stranne") to lobby on its behalf with the CMS. On March 24, 2018, Stranne followed up

 Triferic's application for separate reimbursement in an e-mail to the CMS's Chief Medical Officer,

 Dr. Anand Shah. On March 27, 2018, Dr. Shah e-mailed Stranne back informing that the CMS

 rejected Triferic. The e-mail stated: "We have carefully reviewed your concept and submitted

 materials. Unfortunately, given the other initiatives CMS has underway, we will not be able to

 pursue this model." Stranne, who frequently communicated between the CMS and Rockwell,

 forwarded the e-mail to Rockwell's management, including defendants Chioini and Klema.

 Defendants Chioini and Klema, however, failed to share this critical development with the public.

 The Dissident Directors claim they did not discover the e-mail's existence until May 21, 2018, the

 day before defendant Chioini's termination. Still, even after they admittedly learned of the

 rejection, these Board members also failed to disclose this information to the public.

         106.   On May 7, 2018, defendant Chioini asked Stranne in an e-mail to review his notes

 for the May 10, 2018 call with investors. Although the CMS rejected Triferic, defendant Chioini

 wanted to tell the public, "[r]egarding the timing for receiving an approval from CMS…, we are

 hopeful that we will hear from them sometime in this second quarter." On May 8, 2018, Stranne

 replied to defendant Chioini and advised caution in an e-mail stating, "be sensitive to how this

 might sound if read by people at CMS like Dr. Shah. CMS said 'no'."

         107.   Despite their undisclosed knowledge of the CMS's unequivocal denial, the

 Individual Defendants continued to create an expectation that the CMS would soon approve

 Triferic.




                                               - 45 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 46 of 73 PageID #: 46



 Improper Statements Concerning Triferic's Separate Reimbursement Potential and
 Estimated Reserve Figures

           108.   From November 8, 2017 to May 10, 2018, Rockwell's statements about the high

 likelihood of Triferic obtaining separate reimbursement status and its estimated reserve figures

 were improper. These statements were improper when made because they failed to disclose and

 misrepresented the following material, adverse facts, which the Individual Defendants knew,

 consciously disregarded, or were reckless in not knowing: (i) that the CMS had already denied

 Triferic's proposal for separate reimbursement by no later than March 27, 2018, of which certain

 of the Individual Defendants were well aware; and (ii) consequently, Rockwell's estimated reserve

 figures were understated.

           Improper Statements Made Before CMS's Denial E-mail

           109.   On November 8, 2017, Rockwell filed with the SEC its Quarterly Report on Form

 10-Q for the third fiscal quarter ended September 30, 2017 (the "Q3 2017 Form 10-Q"). In the Q3

 2017 Form 10-Q, defendants created an expectation that Rockwell would soon be successful in its

 endeavor to obtain separate reimbursement status for Triferic. In supporting the assertion that

 Triferic will receive separate reimbursement, the Company pointed to its extensive efforts in

 working with policy makers "whom have been supportive" and "are encouraging CMS to

 immediately approve separate reimbursement for Triferic." In particular, the Q3 2017 Form 10-Q

 stated:

           We believe that Triferic will receive separate reimbursement as a result of our
           extensive efforts in working with policy makers. We have had in-depth discussions
           with high level officials within the current administration, key members of
           Congress, patient advocacy groups and other stakeholders regarding the merits of
           Triferic and why this innovative therapy should receive separate reimbursement,
           all of whom have been supportive of our efforts. We have had meetings with the
           leadership of the Department of Health and Human Services, the Centers for
           Medicare and Medicaid Services (CMS) and the Center for Medicare and Medicaid
           Innovation (CMMI). Upon their guidance, we have submitted a proposal to the
           Innovation Center at CMS. Among other advantages, the proposal highlights the


                                                - 46 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 47 of 73 PageID #: 47



        improved clinical benefits that Triferic provides to patients, as well as the
        significant cost savings Triferic delivers to both Medicare and dialysis providers.
        Additionally, our key supporters in Congress and other influential agencies are
        encouraging CMS to immediately approve separate reimbursement for Triferic.

        110.    On the same day, Rockwell held an earnings conference call with analysts and

 investors in connection with its third quarter 2017 financial results. During defendant Chioini's

 opening remarks, he furthered the expectation that Triferic would obtain separate reimbursement

 status. In particular, defendant Chioini stated:

        Now regarding our pursuit of gaining separate reimbursement for Triferic, as you
        know this is a top priority for us. We have made substantial progress since our last
        update and we have moved considerably closer to what we anticipate will be a
        favorable outcome.

        Over the last several weeks, we have had productive meetings with the Centers for
        Medicare and Medicaid Services, CMS, and also with the Center for Medicare and
        Medicaid Innovation, CMMI. At their request, we prepared and submitted a
        proposal to the innovation center at CMS.

        Among other things, the document highlights the improved clinical benefits that
        Triferic provides to patients, as well as the significant cost savings Triferic delivers
        to both Medicare and dialysis providers.

        111.    On March 15, 2018, less than two weeks before the CMS denied Triferic for

 separate reimbursement, Rockwell filed its Annual Report on Form 10-K for the fiscal year ended

 December 31, 2017 (the "2017 Form 10-K") with the SEC. Defendants Chioini, Klema, Bagley,

 Boyd, Cooper, Smith and Ravich signed the 2017 Form 10-K. In the 2017 Form 10-K, the

 Company conveyed that separate reimbursement status was anticipated.               In particular, the

 Company stated:

        While we cannot predict the outcome or timing of the CMS review, we anticipate
        that Triferic will receive separate reimbursement as a result of our extensive
        efforts in working with policy makers, Congress and stakeholders within the
        dialysis industry. We have had in-depth discussions with senior officials within the
        current administration, key members of Congress, patient advocacy groups and
        other industry stakeholders regarding the merits of Triferic and why this innovative
        therapy should receive separate reimbursement. Our efforts have received strong
        support. We have submitted information to CMS that highlights the improved


                                                 - 47 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 48 of 73 PageID #: 48



        clinical benefits that Triferic provides to patients, as well as the significant cost
        savings Triferic delivers to both Medicare and dialysis providers.

        112.    The 2017 Form 10-K furthered the incorrect notion that Triferic would soon be

 granted separate reimbursement status by pointing out that Rockwell had already begun producing

 Triferic. Rockwell heightened the expectation of separate reimbursement approval by stating that

 Triferic's commercial sales will begin in the first half of 2018, assuming CMS approves Triferic.

 Additionally, the Company's estimated reserve figures reveal that the Individual Defendants were

 betting on obtaining separate reimbursement status. Although the Company reserved $3.5 million

 in the event the CMS denied Triferic, Rockwell already produced $5 million worth of Triferic

 inventory. The 2017 Form 10-K stated:

        We have built significant inventory of Triferic in anticipation of receiving separate
        reimbursement status. However, if we are unable to successfully commercialize
        Triferic and achieve sufficient sales volumes over the next one to two years, we
        may have to write off a significant portion of our inventory investment in Triferic,
        which would have an adverse effect on our business, results of operations and
        financial position. We have classified $6.0 million of Triferic Active
        Pharmaceutical Ingredient ("API") as non-current inventory as of December 31,
        2017. We have produced sufficient supplies of Triferic API to meet expected
        prospective demand in 2018 and 2019, assuming we can start commercial sales
        under separate reimbursement status in the first half of 2018. As of December 31,
        2017, we also had $5.0 million of Triferic finished goods inventory that could
        expire within the next twelve months and against which we have reserved $3.5
        million and expensed in 2017 as a result of the uncertainty regarding separate
        reimbursement for Triferic.

        Improper Statements Made After CMS's Denial E-mail

        113.   On March 27, 2018, the CMS sent an e-mail to Stranne informing that Triferic was

 denied separate reimbursement status.      This e-mail was promptly forwarded to Rockwell's

 management, including defendant Chioini. Defendants failed to file a Current Report on Form 8-




                                               - 48 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 49 of 73 PageID #: 49



 K or otherwise inform the public of this critical development. Instead, defendants continued to

 make it seem as though CMS's approval was imminent.

            114.   In particular, on April 5, 2018 and May 2, 2018, Rockwell issued press releases

 stating:

            Rockwell's recent FDA approved drug Triferic is indicated for iron replacement
            and maintenance of hemoglobin in hemodialysis patients. Triferic delivers iron to
            patients during their regular dialysis treatment, using dialysate as the delivery
            mechanism. Triferic has demonstrated that it safely and effectively delivers
            sufficient iron to the bone marrow and maintains hemoglobin, without increasing
            iron stores (ferritin). Rockwell intends to market Triferic to hemodialysis patients
            in the U.S. dialysis market and globally.

            115.   These press releases suggested that Triferic would be marketed in the U.S. dialysis

 market despite the fact that the CMS had denied separate reimbursement status. Rockwell's

 fiduciaries knew that Triferic could not be successfully marketed without obtaining separate

 reimbursement status.

            116.   On May 10, 2018, nearly a month and a half after the CMS had denied Triferic for

 separate reimbursement, Rockwell filed its Quarterly Report on Form 10-Q for the first quarter

 ended March 31, 2018 (the "Q1 2018 Form 10-Q") with the SEC. Despite the fact that the CMS

 had already denied Rockwell's proposal, the Company still claimed that Triferic has the potential

 to be granted separate reimbursement status. In supporting this assertion, the Company pointed to

 conversations with high level officials and members of Congress that resulted in "strong support

 for separate reimbursement for Triferic." Rockwell's statements suggest that because of this, and

 because Triferic's clinical benefits and cost savings have been communicated to the CMS, separate

 reimbursement status is likely. The Q1 2018 Form 10-Q stated:

            Although we cannot be certain, we believe that Triferic has the potential to be
            granted separate reimbursement by CMS as a result of our extensive efforts in
            working with policy makers to secure separate reimbursement. We have had in-
            depth discussions with high level officials within the current administration, key



                                                   - 49 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 50 of 73 PageID #: 50



         members of Congress, patient advocacy groups and industry stakeholders regarding
         the merits of Triferic and about why this innovative therapy should receive separate
         reimbursement. Our efforts have resulted in strong support for separate
         reimbursement for Triferic. We have submitted information to CMS that highlights
         the improved clinical benefits that Triferic provides to patients, as well as the
         significant cost savings Triferic delivers to both Medicare and dialysis providers.

         117.    The Q1 2018 Form 10-Q also stated the Company's estimated reserve figures,

 which failed to account for CMS's denial of separate reimbursement:

         We have built and previously invested in significant inventory of Triferic in
         anticipation of receiving separate reimbursement status. However, if we are unable
         to successfully commercialize Triferic and achieve sufficient sales volumes over
         the next one to two years, we will have to write off a significant portion of our
         inventory investment in Triferic, which would not have a material negative impact
         on our cash flow but would have a material adverse effect on our results of
         operations and financial position. As of March 31, 2018, we had $5.9 million of
         Triferic finished goods inventory that could expire within the next 12 months and
         against which we have reserved $4.8 million. In the first quarter of 2018, we
         reserved an additional $1.3 million (included within our $4.8 million reserve)
         resulting in a remaining net book value of $1.1 million of Triferic finished goods
         inventory as of March 31, 2018.

         118.    On the same day, Rockwell held a conference call with analysts and investors to

 discuss its first quarter of 2018 results. During his opening remarks, defendant Klema said that he

 anticipated Triferic would obtain separate reimbursement and repeated the estimated reserve

 figures, stating:

         We have built considerable inventory of Triferic in anticipation of obtaining
         separate reimbursement. As of March 31, we had $5.9 million of Triferic finished
         goods inventory, and we reserved $4.8 million of that total $5.9 million. And of
         that $4.8 million reserved, $1.3 million was reserved in the first quarter, resulting
         in the remaining net book value of $1.1 million as of the end of March.

         119.    Additionally, during the question and answer session of the conference call,

 defendant Klema presented CMS's approval not as a matter of if, but as a matter of when, stating:

         We've certainly built a lot of inventory in anticipation of reimbursement. And to
         some extent, it's an insurance policy because we certainly want to have the product
         available once we have the green light to start selling under separate
         reimbursement.



                                                - 50 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 51 of 73 PageID #: 51




        120.    In his opening remarks during the call, defendant Chioini made it seem as though

 there was no new information regarding Triferic's separate reimbursement status. He also assured

 the public that he would update stockholders and investors once new information was received. In

 particular, defendant Chioini stated:

        It is difficult for us to estimate the timing for receiving approval on the
        demonstration project. We are hopeful that we will hear news soon. We continue
        to have frequent and current communications with key policymakers who are
        working on behalf of implementing the reimbursement pathway for Triferic or any
        new innovative therapy entering the renal space. We have not been given a hard
        date for a response nor can we guarantee the outcome, but we will update you once
        we have new information.

        121.    During the question and answer session of the conference call, defendant Chioini

 further made it seem as though there was no new information regarding Triferic's separate

 reimbursement status. Also, defendant Chioini again falsely promised to update stockholders on

 the status of Rockwell's request for separate reimbursement. The following exchange took place:

        David Michael Bouchey - IFS Securities, Inc., Research Division – Head of
        Healthcare Research

        All right. And I know it's impossible to tell what's going on in the minds of the
        people at CMS and CMMI, but is there a date beyond which you would not wait
        any longer for CMS to act? Or have you or the Board of Directors even considered
        that?

        [Defendant] Chioini

        Well, we haven't considered -- well, certainly, we consider it, but we haven't
        determined a final cutoff date for seeking separate reimbursement. We believe it's
        in the best interest of the company and the shareholders to move forward and work
        to get that reimbursement. But we're continually assessing the status of the request
        and the options on the table. And as we go forward, we'll certainly let shareholders
        know.

        122.    The Q1 2018 Form 10-Q also revealed that the SEC was looking into the

 Company's statements concerning Triferic's separate reimbursement status. In particular, the Q1

 2018 Form 10-Q stated:


                                               - 51 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 52 of 73 PageID #: 52



        [W]e received a letter dated April 24, 2018 from the Securities and Exchange
        Commission requesting certain information generally with respect to the status of
        CMS's determination of separate reimbursement status for Triferic and our current
        decision not to actively market and sell Triferic without such separate
        reimbursement. We are cooperating with this request.

 This disclosure partially reveals the Company's inadequate internal controls, described below.

 Improper Statements Concerning the Effectiveness of the Company's Internal Controls and
 Certifications Pursuant to SOX

        123.    From November 8, 2017 to May 10, 2018, defendants made statements concerning

 the effectiveness of Rockwell's internal controls and provided certifications pursuant to SOX.

 These statements were improper when made because they failed to disclose and misrepresented

 the following material, adverse facts, which the Individual Defendants knew, consciously

 disregarded, or were reckless in not knowing: (i) the denial of separate reimbursement of Triferic

 has significant implications to Rockwell's financial health, including the adequacy of the

 Company's reserves and future projections; (ii) that the Company was experiencing known but

 undisclosed deficiencies in its internal controls; and (iii) as a result, Rockwell's representation's

 concerning the effectiveness of its internal controls and certifications pursuant to SOX were

 improper.

        124.    In Rockwell's Q3 2017 Form 10-Q referenced above, the Company represented that

 its internal controls over disclosure controls and procedures were effective. The Q3 2017 Form

 10-Q was signed by defendants Chioini and Klema, who made certifications pursuant to SOX

 attesting the adequacy of internal controls over financial reporting. The Q3 2017 Form 10-Q stated:

        As of the end of the period covered by this report, we carried out an evaluation
        under the supervision and with the participation of our management, including our
        Chief Executive Officer and Chief Financial Officer, of the effectiveness of the
        design and operation of our disclosure controls and procedures. Based upon that
        evaluation, our Chief Executive Officer and Chief Financial Officer concluded that
        our disclosure controls and procedures were effective, at the reasonable assurance
        level, as of the end of the period covered by this report.



                                                - 52 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 53 of 73 PageID #: 53




         Changes in Internal Control over Financial Reporting

         There have been no changes in our internal control over financial reporting (as
         defined in Rule 13a-15 under the Exchange Act) during the most recently
         completed fiscal quarter that materially affected, or are reasonably likely to
         materially affect, our internal control over financial reporting.

         125.    Rockwell's 2017 Form 10-K, referenced above, also stated that its internal controls

 over financial reporting and disclosure controls were effective as of December 31, 2017. The 2017

 Form 10-K was signed by defendants Chioini, Klema, Bagley, Boyd, Cooper, Smith, and Ravich,

 with defendants Chioini signing on behalf of the Company. Rockwell's 2017 Form 10-K contained

 certifications pursuant to SOX, signed by defendants Chioini and Klema, attesting to the accuracy

 of the financial reports, the disclosure of all material changes to its internal controls over financial

 reporting, and the disclosure of all fraud.

         126.    The Company's above-referenced Q1 2018 Form 10-Q stated that "[t]here have

 been no changes in our internal control over financial reporting (as defined in Rule 13a-15 under

 the Exchange Act) during the most recently completed fiscal quarter that materially affected, or

 are reasonably likely to materially affect our internal control over financial reporting." The Q1

 2018 Form 10-Q was signed by defendants Chioini and Klema. The filing also contained SOX

 certifications signed by defendants Chioini and Klema attesting to the accuracy of the financial

 reports, the disclosure of all material changes to its internal controls over financial reporting, and

 the disclosure of all fraud.

                      REASONS THE STATEMENTS WERE IMPROPER

         127.    These statements referenced above were each improper when made because they

 failed to disclose and misrepresented the following material, adverse facts, which the Individual

 Defendants knew, consciously disregarded, or were reckless in not knowing: (i) that the CMS had



                                                  - 53 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 54 of 73 PageID #: 54



 already denied Triferic's proposal for separate reimbursement by no later than March 27, 2018, of

 which Rockwell was well aware; (ii) Rockwell's estimated reserve figures were understated; (iii)

 the denial of separate reimbursement of Triferic has significant implications to Rockwell's

 financial health, including the adequacy of the Company's reserves and future projections; (iv) that

 the Company was experiencing known but undisclosed deficiencies in its internal controls; and (v)

 as a result, Rockwell's representation's concerning the effectiveness of its internal controls and

 certifications pursuant to SOX were improper.

        THE INDIVIDUAL DEFENDANTS NEGLIGENTLY MADE MISLEADING
                  STATEMENTS IN ROCKWELL'S 2018 PROXY

        128.    Plaintiff's allegations with respect to the misleading statements in the 2018 Proxy

 are based solely on negligence; they are not based on any allegation of reckless or knowing conduct

 by or on behalf of these defendants, and they do not allege and do not sound in fraud. Plaintiff

 specifically disclaims any allegations of, reliance upon any allegation of, or reference to any

 allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.

        129.    On April 30, 2018, Rockwell issued its 2018 Proxy for the 2018 Annual Meeting

 of Shareholders, which was held on July 20, 2018. In the 2018 Proxy, defendants Wolin, Smith,

 Ravich, Cooper, Colleran, Chioini, Bagley, and Boyd solicited stockholder votes to, among other

 things, approve the Company's 2018 LTIP. The 2018 LTIP would replace the Company's 2007

 LTIP, which expired on April 11, 2017. Although the Board solicited stockholder votes to approve

 an equity plan at the 2017 Annual Meeting of the Shareholders, the stockholders rejected the plan.

 The defendants claimed that the 2018 LTIP addressed the 2017 plan's shortcomings.

        130.    In support of the bid to approve the 2018 LTIP, defendants Wolin, Smith, Ravich,

 Cooper, Colleran, Chioini, Bagley, and Boyd assured the Company's investors that the plan




                                                - 54 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 55 of 73 PageID #: 55



 addresses stockholders' concerns and incorporates the advice of "independent" consultants. In

 particular, the 2018 Proxy stated:

        The Board believes that the 2018 Plan addresses many of the concerns expressed
        by our shareholders and incorporates the input of our independent consultants and
        advisors that specialize in the development of equity plans.

        131.    Thus, the 2018 Proxy assured stockholders that the 2018 LTIP's creation was

 guided by neutral consultants and free from the Board's biases. In reality, at least one of these

 consultants, Markson, was not independent. Markson was conflicted due to an undisclosed prior

 relationship with defendant Smith. In addition, defendants Chioini and Klema explained that

 defendant Smith instructed Markson to manipulate the report forming the basis of the 2018 LTIP

 so that its compensation and equity incentives were more favorable for directors. Specifically,

 under defendant Smith's instruction, Markson increased director pay (including equity) by

 approximately 50% compared to the director compensation analysis conducted by a neutral

 consultant. Additionally, under the 2018 LTIP, director stock options, but not executive or

 employee stock options, vested in the first year. This favorable director vesting period deviated

 from Rockwell's previous equity plans, wherein all vesting occurred at a longer rate of one-third

 per year, regardless of whether the option's recipient was a director or employee. Thus, rather than

 reflect the input of independent consultants, the 2018 LTIP instead reflects the input of the

 conflicted consultant.

        132.    The 2018 Proxy harmed Rockwell by overcompensating directors. As a result of

 the misleading statements in the 2018 Proxy, Rockwell's stockholders voted via an uninformed

 stockholder vote to approve the 2018 LTIP.




                                                - 55 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 56 of 73 PageID #: 56



                              THE TRUTH SLOWLY EMERGES

 First Quarter of 2018

        133.     The truth about Rockwell's lack of internal controls over its disclosures slowly

 began to surface on May 10, 2018, when Rockwell filed its Q1 2018 Form 10-Q with the SEC.

 The Q1 2018 Form 10-Q disclosed that the SEC was requesting information regarding Triferic's

 separate reimbursement status. Specifically, the Q1 2018 Form 10-Q stated:

        As a follow up to their prior letters dated February 13, 2017 and April 5, 2017, we
        received a letter dated April 24, 2018 from the Securities and Exchange
        Commission requesting certain information generally with respect to the status of
        CMS's determination of separate reimbursement status for Triferic and our current
        decision not to actively market and sell Triferic without such separate
        reimbursement.

        134.     On the news of the SEC's investigation, Rockwell's market capitalization plunged

 by 6%, or $0.35 per share to close on May 10, 2018 at $5.36 per share, compared to the previous

 trading day's closing of $5.71 per share, erasing more than $18 million in market capitalization in

 a single day.

 The Events of May 22, 2018 and May 23, 2018

        135.     The truth about Rockwell's defective internal controls further emerged on May 22,

 2018, as the Company's fiduciaries issued, or allowed to be issued, conflicting press releases

 concerning defendant Chioini's termination. On May 22, 2018, Rockwell issued a press release

 and filed a Current Report on Form 8-K with the SEC announcing that, "the Company's President

 and Chief Executive Officer, Robert Chioini, has been terminated from his positions, effective

 immediately." Later on that same day, defendants Chioini and Klema locked themselves in

 defendant Chioini's office and filed an unauthorized Current Report on Form 8-K with the SEC,

 which was issued the following day. Defendant Chioini claims to have issued the Form 8-K to

 correct materially false and misleading statements in the previous May 22 press release in



                                               - 56 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 57 of 73 PageID #: 57



 fulfillment of his fiduciary duties. In the Form 8-K, defendant Chioini publicly disputes his

 termination and implies that it was the other Board members that breached their fiduciary duties,

 writing:

        Item 8.01 Other Events

        A board meeting called for the purpose of discussing a shareholder demand letter
        and informing the board that the independent non-conflicted directors had hired
        independent counsel to conduct an internal investigation in response to the demand
        letter requiring immediate initiation of an investigation of alleged breach of
        fiduciary duties by various directors and other possible violations of federal
        securities laws. The directors who are the subjects of the allegations of breaches of
        fiduciary duty asserted the position that they voted to fire the CEO. As that action
        was not the purpose of the special meeting, the determination of the non-conflicted
        independent directors was that the termination was not effective, and based on that
        and in accordance with the CEO's employment contract the CEO remains. The
        CEO through counsel has notified the SEC of the action taken by the directors
        whose conduct is discussed in the demand letter that gives rise to the investigation,
        and the CEO continues to serve as the CEO consistent with the terms of his
        employment agreement. The internal investigation is proceeding under the two
        non-conflicted independent directors Patrick Bagley and Ronald Boyd.

        136.    On May 23, 2018, defendant Chioini followed up his Form 8-K with a press release

 titled "Rockwell Medical CEO Issues Press Release." In that press release, defendant Chioini

 created additional chaos by publicly sharing his account of the circumstances surrounding his

 termination, writing:

        I submitted a response to The 8K that the Company issued this morning May 23,
        2018, that I signed, Acc-no: 0001104659-18-035192, is true and accurate and
        represents correctly what has transpired. We have made appropriate disclosures
        to the Company's auditors, and we are following proper governance measures. As
        CEO, I have instructed the CFO to remain in his duties.

        As the 8K states, on May 22, 2018, I called an emergency Board meeting for the
        purpose of discussing a shareholder demand letter requesting an independent
        investigation and alleging breaches of fiduciary duties and other possible
        violations of securities and other laws by various directors. The special meeting
        was called for the sole purpose of discussing various allegations of misconduct by
        directors and inform the full Board of steps the non-conflicted independent
        directors have taken to retain counsel and initiate an independent investigation.
        The call was convened and the directors whose conduct was the subject of the
        allegations of breaches of fiduciary duties, with securities counsel present, asserted


                                                - 57 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 58 of 73 PageID #: 58



        the position that they voted to fire the CEO. As that action was not the purpose of
        the special meeting, the termination of the CEO, in the opinion of the non-conflicted
        independent directors, was not effective. The CEO, through counsel, has notified
        the SEC of the action taken by the directors whose conduct is discussed in the
        demand letter that gave rise to the investigation. The CEO continues to serve as the
        CEO consistent with the terms of his employment agreement. The internal
        investigation is proceeding under direction of the two non-conflicted independent
        directors Patrick Bagley and Ronald Boyd who have retained qualified and highly
        experienced counsel to conduct the investigation.

        The Chairman of Board issued a second conflicting 8K this morning. Therein is
        referenced a Board meeting in which it is asserted that the CFO, Thomas Klema,
        was terminated. I have no information to suggest the governance requirements to
        call such a meeting were followed. The same 8K states that the Board created a
        Special Transition Committee comprised of Benjamin Wolin, Lisa Colleran, and
        John Cooper, to provide board-level oversight of the Company's strategic direction
        and day-to-day operations during the Company's transition. I have no information
        to suggest that the governance requirements for the creation of such a committee
        were followed.

        I am informed that the independent investigation has commended. Our expectation
        is that all directors will cooperate fully with the investigation. I remain committed
        fully to acting in the best interests of all shareholders.
        137.    On May 23, as a result of these conflicting press releases, NASDAQ took the

 unusual measure of halting trading in Rockwell's stock for two days, stating:

        NEW YORK, May 23, 2018 (GLOBE NEWSWIRE) -- The Nasdaq Stock Market
        (Nasdaq:NDAQ) announced that the trading halt status in Rockwell Medical, Inc.
        (Nasdaq:RMTI) was changed to "additional information requested" from the
        company. Trading in the company's stock had been halted today, May 23, 2018, at
        09:23:14 Eastern Time for "news pending" at a last sale price of $5.94.

        Trading will remain halted until Rockwell Medical, Inc. has fully satisfied Nasdaq's
        request for additional information.

        138.    These conflicting press releases and the announcement that NASDAQ was halting

 Rockwell's trading exposed the chaos surrounding Rockwell's management and revealed a total

 absence of controls over Rockwell's reporting.

        139.    On this news, and after Rockwell's trading resumed on May 25, 2018, market

 capitalization plunged by 11%, or $0.67 per share over five consecutive trading days to close on



                                               - 58 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 59 of 73 PageID #: 59



 June 1, 2018 at $5.27 per share, compared to closing on May 24, 2018 at $5.94 per share, erasing

 $34 million of market capitalization.

 June 27, 2018 Form 8-K

        140.    On June 27, 2018, three months after Rockwell received the denial e-mail from the

 CMS, the truth about Triferic's separate reimbursement status emerged as the Company filed with

 the SEC a Current Report on Form 8-K announcing the resignation of its auditor, Plante & Moran,

 effective immediately. The Form 8-K attached a letter from Plante & Moran dated June 22, 2018,

 stating that the auditor felt Rockwell hid CMS's denial e-mail, which Plante & Moran included as

 an attachment. In the letter, Plante & Moran wrote:

        Dear Audit Committee Members:

        We have been made aware of the attached e-mail received by Rockwell Medical,
        Inc. (Rockwell) on March 27, 2018 in connection with its ongoing pursuit of
        Triferic special reimbursement status. This e-mail was not disclosed to us in the
        course of our review procedures related to the financial statements for the quarter
        ended March 31, 2018 (Q1) included in Rockwell's form 10Q filed on May 15,
        2018. This e-mail and its contents are inconsistent with representations made to
        us by Rockwell, orally and in writing, in connection with our review procedures.
        Had we been made aware of this e-mail, we would have informed you of the
        following matters:

        Uncorrected Misstatements

        Management's estimate of reserves for slow-moving and obsolete Triferic
        inventory is determined based on a weighted average probability model that
        considers anticipated product launch dates, current sales projections, and product
        expiration dates. Rockwell management represented that the factors used in its
        determination of the Q1 reflected the best information and estimates available as of
        the 10Q filing date. In estimating these reserves for Q1, Rockwell assigned a 50
        percent probability weighting to outcomes dependent on near-term approval of
        Triferic special reimbursement status. Elimination of those outcomes from the Q1
        reserve analysis model would have suggested additional reserves recognizable in
        Q1 totally approximately $400,000.




                                               - 59 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 60 of 73 PageID #: 60



        Internal Control Matters

        The above-referenced e-mail provides significant evidence regarding Rockwell's
        ongoing pursuit of Triferic special reimbursement status that was not given
        consideration in determining inventory reserves, classification and disclosures.
        This failure to consider all known facts and evidence regarding these matters is a
        deficiency in operation and effectiveness of Rockwell's financial reporting and
        disclosure controls that we consider to be a material weakness in those controls.

        Inconsistencies in 10Q Filing

        We call to your attention to the following matters in Rockwell's form 10Q filing for
        the quarter ended March 31, 2018, that we believe to be inconsistent with the facts
        in existence at the time of filing:

            •   Certification Pursuant to Rule 13a-14(a) – Robert L. Chioini
            •   Certification Pursuant to Rule 13a-14(a) – Thomas E. Klema
            •   Note 2 to the Q1 financial statements, Basis of Presentation (specifically,
                2nd paragraph)
            •   Item 4. Controls and Procedures (specifically, 2nd and 3rd paragraphs)

        In addition, had this e-mail been disclosed to us, our communications to you
        resulting from our pre-filing review of the Q1 10Q would have included our view
        that the disclosures in the Overview section of Item 2 regarding Triferic should
        have been clearer and more transparent regarding the status of Rockwell's request
        for separate reimbursement with CMS and the prospects for reversal of CMS's
        decisions.

        141.    The Form 8-K containing Plante & Moran's letter revealed that Rockwell had been

 denied separate reimbursement status, and also revealed that Rockwell's fiduciaries had been

 actively concealing such denial. The letter also pointed out that Rockwell's estimated reserve

 figures failed to take into account the CMS's denial, resulting in Rockwell misstating its reserves

 by at least $400,000 in its Q1 2018 Form 10-Q. Plante & Moran pointed out that this evidences a

 material weakness in Rockwell's internal controls over financial reporting, which Rockwell failed

 to disclose. On this news, Rockwell's market capitalization plunged more than 16%, or $0.85 per

 share, on June 28, 2018, to close at $4.41 per share compared to the previous trading day's closing

 of $5.26 per share, erasing more than $44 million in market capitalization.



                                               - 60 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 61 of 73 PageID #: 61



         142.   Altogether, the Individual Defendants' improper statements caused Rockwell's

 stock to plunge more than 33%, or $2.24 per share on June 27, 2018, to close at $4.52 per share

 compared to the close of $6.76 per share on March 14, 2018, erasing more than $115 million in

 market capitalization in less than four months.

                                  DAMAGES TO ROCKWELL

         143.   As a result of the Individual Defendants' improprieties, Rockwell disseminated

 improper, public statements concerning Triferic's separate reimbursement status and the

 effectiveness of the Company's internal controls. These improper statements have devastated

 Rockwell's credibility as reflected by the Company's $115 million, or 33%, market capitalization

 loss.

         144.   Rockwell still has not recovered from the Individual Defendants' wrongful conduct

 described herein, as evidenced by the 63%, or $221 million erasure in its market capitalization

 from March 14, 2018 to December 31, 2018.

         145.   Further resulting from the Individual Defendants' conduct, Rockwell has suffered

 and continues to suffer from an instable Board and management. Without stable management,

 Rockwell is unable to successfully market Triferic, a potentially life-saving drug.

         146.   Rockwell's performance issues also damaged its reputation within the business

 community and in the capital markets. In addition to price, Rockwell's current and potential

 customers consider a company's trustworthiness, stability, and ability to evaluate known risks.

 Investors are less likely to invest in companies that disseminate improper statements and fail to

 comply with their own internal protocols and external regulations. Rockwell's ability to raise

 equity capital or debt on favorable terms in the future is now impaired. In addition, the Company

 stands to incur higher marginal costs of capital and debt because the improper statements and




                                                - 61 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 62 of 73 PageID #: 62



 misleading projections disseminated by the Individual Defendants have materially increased the

 perceived risks of investing in and lending money to the Company.

        147.    Further, as a direct and proximate result of the Individual Defendants' actions,

 Rockwell has expended, and will continue to expend, significant sums of money.              Such

 expenditures include, but are not limited to:

                (a)     costs incurred from compensation and benefits paid to the defendants who

 have breached their duties to Rockwell;

                (b)     costs incurred from overcompensating the Director Defendants based on the

 manipulated 2018 LTIP;

                (c)     costs incurred from the Richmond/Rockwell Lawsuit, including the First

 and Second Settlement Agreements;

                (d)     costs incurred from defending and paying the Whistleblower Settlement

 Agreement; and

                (e)     costs incurred from defending and paying any settlement in the Securities

 Class Action for violations of federal securities laws;

                (f)     costs incurred from NASDAQ halting Rockwell's trading;

                (g)     costs incurred from remedying Plante & Moran's resignation, including

 hiring a new public auditor;

                (h)     costs incurred from restating past financial statements; and

                (i)     costs incurred in complying with the SEC investigation, including any fines

 or penalties resulting therefrom.




                                                 - 62 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 63 of 73 PageID #: 63



                 DERIVATIVE AND DEMAND IGNORED ALLEGATIONS

        148.    Plaintiff brings this action derivatively in the right and for the benefit of Rockwell

 to redress injuries suffered, and to be suffered, by Rockwell as a direct result of breaches of

 fiduciary duty, waste of corporate assets, and unjust enrichment, as well as the aiding and abetting

 thereof, by the Individual Defendants. Rockwell is named as a nominal defendant solely in a

 derivative capacity. This is not a collusive action to confer jurisdiction on this Court that it would

 not otherwise have.

        149.    Plaintiff will adequately and fairly represent the interests of Rockwell in enforcing

 and prosecuting its rights.

        150.    Plaintiff was a stockholder of Rockwell at the time of the wrongdoing complained

 of, has continuously been a stockholder since that time, and is a current Rockwell stockholder.

        151.    In accordance with Michigan law, on January 22, 2019, plaintiff sent his Demand

 to the Board to investigate, address, remedy, and commence proceedings against certain of the

 Company's current and former officers and directors for mismanagement, breaches of fiduciary

 duties, and violations of federal law. A true and correct copy of the Demand is attached hereto as

 Exhibit A. The Board received the Demand on January 29, 2019. Proof of the Demand's delivery

 is attached hereto as Exhibit B.

        152.    To date, the Board has refused to respond to the Demand and, upon information

 and belief, refused to take any action demanded. Over ninety days have now passed since plaintiff

 made his initial Demand, fulfilling the time requirement before bringing a derivative action under

 Michigan law. Accordingly, it is proper for plaintiff to pursue this action now.

        153.    Plaintiff has not made any demand on the other stockholders of Rockwell to

 institute this action since such a demand would be a futile and useless act for at least the following




                                                 - 63 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 64 of 73 PageID #: 64



 reasons:

                (a)     Rockwell is a publicly held company with over fifty-seven million shares

 outstanding and thousands of stockholders as of March 13, 2019;

                (b)     making demand on such a large number of stockholders would be

 impossible for plaintiff, who has no way of finding out the names, addresses, or phone numbers of

 stockholders; and

                (c)     making demand on all stockholders would force plaintiff to incur excessive

 expenses, assuming all stockholders could be individually identified.

                                             COUNT I

     Against the Director Defendants for Violation of Section 14(a) of the Exchange Act

        154.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

        155.    The section 14(a) Exchange Act claims alleged herein are based solely on

 negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

 of the Director Defendants. The section 14(a) Exchange Act claims detained herein do not allege

 and do not sound in fraud. Plaintiff specifically disclaims any allegation of, reliance upon any

 allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to the

 nonfraud claims.

        156.    The Director Defendants negligently issued, caused to be issued, and participated

 in the issuance of materially misleading written statements to stockholders which were contained

 in the 2018 Proxy. In the 2018 Proxy, the Board solicited stockholder votes to approve the

 Company's 2018 LTIP. The 2018 Proxy, however, misrepresented and failed to disclose that the

 report forming the basis of the 2018 LTIP was manipulated by a conflicted outside consultant. By




                                                - 64 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 65 of 73 PageID #: 65



 reasons of the conduct alleged herein, the Director Defendants violated section 14(a) of the

 Exchange Act. As a direct and proximate result of these defendants' wrongful conduct, Rockwell

 misled and deceived its stockholders by making misleading statements that were essential links in

 stockholders heeding Rockwell's recommendation to approve the 2018 LTIP.

        157.    The misleading information contained in the 2018 Proxy was material to

 Rockwell's stockholders in determining whether or not to approve the 2018 LTIP, as indicated by

 the stockholders' rejection of the previous year's plan, among other things. The proxy solicitation

 process in connection with the 2018 Proxy was an essential link in the approval of the 2018 LTIP.

        158.    Plaintiff, on behalf of Rockwell, thereby seeks relief for damages inflicted upon the

 Company based upon the misleading 2018 Proxy in connection with the improper approval of the

 2018 LTIP.

                                             COUNT II

                Against the Individual Defendants for Breach of Fiduciary Duty

        159.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

        160.    The Individual Defendants owed and owe Rockwell fiduciary obligations. By

 reason of their fiduciary relationships, the Individual Defendants owed and owe Rockwell the

 highest obligation of good faith, fair dealing, loyalty, and due care.

        161.    The Individual Defendants and each of them, violated and breached their fiduciary

 duties of candor, good faith, and loyalty. More specifically, the Individual Defendants violated

 their duty of good faith by creating a culture of lawlessness within Rockwell, and/or consciously

 failing to prevent the Company from engaging in the unlawful acts complained of herein.




                                                 - 65 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 66 of 73 PageID #: 66



        162.    The Officer Defendants either knew, were reckless, or were grossly negligent in

 disregarding the illegal activity of such substantial magnitude and duration.           The Officer

 Defendants either knew, were reckless, or were grossly negligent in not knowing: (i) that the CMS

 had already denied Triferic's proposal for separate reimbursement by no later than March 27, 2018,

 of which Rockwell was well aware; (ii) Rockwell's estimated reserve figures were understated;

 (iii) the denial of separate reimbursement of Triferic has significant implications to Rockwell's

 financial health, including the adequacy of the Company's reserves and future projections; (iv) that

 the Company was experiencing known but undisclosed deficiencies in its internal controls; and (v)

 as a result, Rockwell's representations concerning the effectiveness of its internal controls and

 certifications pursuant to SOX were improper. As a result, the Officer Defendants' public

 statements about Rockwell's business were misleading. Accordingly, the Officer Defendants

 breached their duty of care and loyalty to the Company.

        163.    The Director Defendants, as directors of the Company, owed Rockwell the highest

 duty of loyalty. These defendants breached their duty of loyalty by recklessly permitting the

 improper activity detailed herein. The Director Defendants knew or were reckless in not knowing:

 (i) that the CMS had already denied Triferic's proposal for separate reimbursement by no later than

 March 27, 2018, of which Rockwell was well aware; (ii) Rockwell's estimated reserve figures were

 understated; (iii) the denial of separate reimbursement of Triferic has significant implications to

 Rockwell's financial health, including the adequacy of the Company's reserves and future

 projections; (iv) that the Company was experiencing known but undisclosed deficiencies in its

 internal controls; and (v) as a result, Rockwell's representations concerning the effectiveness of its

 internal controls and certifications pursuant to SOX were improper. As a result, the Director




                                                 - 66 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 67 of 73 PageID #: 67



 Defendants' public statements about Rockwell's business were misleading. Accordingly, these

 defendants breached their duty of loyalty to the Company.

         164.   The Audit Committee Defendants breached their fiduciary duty of loyalty by

 approving the statements described herein which were made during their tenure on the Audit

 Committee, which they knew or were reckless in not knowing contained improper statements and

 omissions. The Audit Committee Defendants completely and utterly failed in their duty of

 oversight, and failed in their duty to appropriately review financial results, as required by the Audit

 Committee Charter in effect at the time.

         165.   The Compensation Committee Defendants breached their fiduciary duties by

 approving excessive compensation and failing to report to the full Board the minutes of their

 meetings.

         166.   The Governance and Nominating Committee Defendants breached their fiduciary

 duties by recommending unqualified candidates to the Board, by failing to conduct appropriate

 inquiries into the candidates' background, and by failing to consider and disclose conflicts of

 interest.

         167.   Defendants Klema, Bagley, and Boyd entrenched themselves in order to secure

 continued director and officer positions and in order to secure lucrative compensation. Thus,

 defendants Klema, Bagley, and Boyd breached their fiduciary duty of loyalty.

         168.   Defendants Chioini, Klema, Bagley, and Boyd granted themselves and one another

 unreasonable executive compensation at the expense of Rockwell and its stockholders, including,

 but not limited to, improper equity awards described herein. Accordingly, defendants Chioini,

 Klema, Bagley, and Boyd violated their duties of care and loyalty.

         169.   In further breach of their duties, defendants Chioini, Klema, Bagley, and Boyd




                                                 - 67 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 68 of 73 PageID #: 68



 failed to disclose to other Board members communications from relevant governmental agencies

 regarding the status of Triferic's separate reimbursement status or transition pricing. As a result,

 defendants Chioini, Klema, Bagley, and Boyd violated their duties of good faith, care, and loyalty.

        170.    Defendants Wolin, Smith, Ravich, Cooper, and Colleran breached their fiduciary

 duty of loyalty by granting themselves excessive compensation based on a manipulated report.

 These defendants either knew or were reckless in not knowing that the report was manipulated.

        171.    As a direct and proximate result of the Individual Defendants' breaches of their

 fiduciary obligations, Rockwell has sustained significant damages, as alleged herein. As a result

 of the misconduct alleged herein, these defendants are liable to the Company.

        172.    Plaintiff, on behalf of Rockwell, has no adequate remedy at law.

                                            COUNT III

               Against the Individual Defendants for Waste of Corporate Assets

        173.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

        174.    As a result of the Individual Defendants' failure to implement adequate controls to

 ensure that the Company's SEC filings were accurate, Rockwell is subject to the Securities Class

 Action. The Individual Defendants have caused Rockwell to waste its assets and incur substantial

 costs by defending itself in the ongoing action, in addition to any ensuing costs from a potential

 settlement or adverse judgement.

        175.    As a result of the Individual Defendants forcing Rockwell to enter into the

 Whistleblower Settlement Agreement, the Individual Defendants have caused Rockwell to waste

 its assets and incur substantial costs. In particular, Rockwell was forced to pay $1.5 million to

 defendants Chioini, Klema, Bagley, and Boyd, plus an additional $30,000 to defendant Boyd.




                                                - 68 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 69 of 73 PageID #: 69



        176.    As a result of the Individual Defendants' failure to conduct proper supervision, the

 Individual Defendants have caused Rockwell to waste its assets by paying improper compensation

 and bonuses to certain of its executive officers and directors that breached their fiduciary duty.

        177.    As a result of the Individual Defendants' failure to disclose the e-mail from the

 CMS to the public, to Plante & Moran, and to certain other Board members, the Individual

 Defendants have caused Rockwell to waste its assets and incur substantial costs. In particular, the

 Company incurred costs that were required to find another auditor. Additionally, the Company

 may be required to write off amounts of Triferic inventory, which may have been avoided had the

 status of Triferic's separate reimbursement been shared with other Board members.

        178.    As a result of the waste of corporate assets, the Individual Defendants are liable to

 the Company.

        179.    Plaintiff, on behalf of Rockwell, has no adequate remedy at law.

                                             COUNT IV

                   Against the Individual Defendants for Unjust Enrichment

        180.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

        181.    By their wrongful acts and omissions, the Individual Defendants were unjustly

 enriched at the expense of and to the detriment of Rockwell. The Individual Defendants were

 unjustly enriched as a result of the compensation and director remuneration they received while

 breaching fiduciary duties owed to Rockwell.

        182.    Plaintiff, as a stockholder and representative of Rockwell, seeks restitution from

 these defendants, and each of them, and seeks an order of this Court disgorging all profits, benefits,




                                                 - 69 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 70 of 73 PageID #: 70



 and other compensation obtained by these defendants, and each of them, from their wrongful

 conduct and fiduciary breaches.

          183.   Plaintiff, on behalf of Rockwell, has no adequate remedy at law.

                                     PRAYER FOR RELIEF

          WHEREFORE, plaintiff, on behalf of Rockwell, demands judgment as follows:

          A.     Against all of the defendants and in favor of the Company for the amount of

 damages sustained by the Company as a result of the defendants' breaches of fiduciary duties,

 waste of corporate assets, and unjust enrichment;

          B.     Directing Rockwell to take all necessary actions to reform and improve its

 corporate governance and internal procedures to comply with applicable laws and to protect

 Rockwell and its stockholders from a repeat of the damaging events described herein, including,

 but not limited to, putting forward for stockholder vote, resolutions for amendments to the

 Company's Bylaws or Articles of Incorporation and taking such other action as may be necessary

 to place before stockholders for a vote of the following corporate governance policies:

                 1.     a proposal to strengthen the Board's supervision of operations and develop

 and implement procedures for greater stockholder input into the policies and guidelines of the

 Board;

                 2.     a provision to permit the stockholders of Rockwell to nominate at least

 three candidates for election to the Board;

                 3.     a proposal to strengthen the Company's determination and approval of

 executive compensation;

                 4.     a proposal to revise the Company's director compensation so that the

 Board's compensation is commensurate with directors at truly comparable peer firms;




                                               - 70 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 71 of 73 PageID #: 71



                5.      a proposal to revise the 2018 LTIP such that: (i) the advice of a neutral,

 nonconflicted consultant is incorporated and any equity granted to the Board in 2018 in

 conjunction with its approval is rescinded;

                6.      a proposal to strengthen the Company's controls over its reporting of

 material events to the Board;

                7.      a proposal to strengthen Rockwell's oversight of its disclosure procedures;

 and

                8.      a proposal to strengthen the Company's controls over financial reporting.

        C.      Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

 state statutory provisions sued hereunder, including attaching, impounding, imposing a

 constructive trust on, or otherwise restricting the proceeds of defendants' trading activities or their

 other assets so as to assure that plaintiff on behalf of Rockwell has an effective remedy;

        D.      Awarding to Rockwell restitution from defendants, and each of them, and ordering

 disgorgement of all profits, benefits, and other compensation obtained by the defendants;

        E.      Awarding to plaintiff the costs and disbursements of the action, including

 reasonable attorneys' fees, accountants' and experts' fees, costs, and expenses; and

        F.      Granting such other and further relief as the Court deems just and proper.




                                                 - 71 -
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 72 of 73 PageID #: 72
Case 1:19-cv-02774-ARR-RER Document 1 Filed 05/10/19 Page 73 of 73 PageID #: 73
